 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHoward Electrical and Mechanical,IncandPlumb-ers Local Union No 3, United Association ofJourneymen&Apprentices of the Plumbing andPifefitting Industry of the United States andCanadaandPipefittersLocal Union No 208,United Association of Journeymen&Appren-tices of the Plumbing and Pipefitting Industryof the United States and CanadaCases 27-CA-8889, 27-CA-8889-2, and 27-CA-8924March 29, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 8, 1987, Administrative Law Judge Jerrold H Shapiro issued the attached decision TheGeneral Counsel filed exceptions and a supportingbriefThe Respondent filed exceptions, a support-ing brief,and an answering brief to the GeneralCounsel's exceptions iThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andiTheRespondent filed a motion for leave to supplementthe recordevidence requestingthat twoletters fromthe ChargingParties to theRespondentdated November 12 and 13 1986 be added to the recordThe Charging Parties opposedthemotion because the documents inquestion were alreadya part ofthe recordas Jt Exhs 37(a) and (b) Onexaminationof the recordwe find the ChargingPartiesobservation tobe correctand deny the Respondents motion2 TheRespondentexcepts tothe judge s findings that the Regional Director properlyset aside the informal Board settlement agreements resolving these casesAfter careful review ofthe judge s decisionweadopt thesefindings because we agree thatthere wasno meeting of theminds by theparties insofar as the settlementsaffected theRespondentsright to employ plumbers and pipefitters as pre apprenticesIn thisregardwe observethat the judge found that when the Respondent readthe language of the settlementsitcouldhavereasonably believed the partiesmeant the Respondent was obligatedto apply theDecember 1983proposals to those individuals claimed as pre apprenticesNo exception tothis finding was filedMember Cracraftagrees that the RegionalDirectorwas warranted insetting asidethe October 17 1984settlement agreements but for reasonsotherthan thosestated bythe judge and adopted by her colleagues Shewould findinsteadthatthe Respondentbreachedthe settlement agreements when it classified new hires as pre apprentices and unilaterally established their ratesof pay andceased to contributeto employee benefitfunds established in the 1981-1983 contract on their behalfThe settlement agreements statedthat all employeeswould be reimbursed for differencesinwage rates The agreementwith Local 3 cited Al Farrell asan employee who along with other similarly situated employees shouldbe made whole Farrell was hiredon June 271984 as a pre apprenticeand paid $12 per hourwith no contribution to employee benefit fundsUnless the settlementrequired the partiesto return to the 1981-1983 contract conditionsrather than as the Respondent contendsto the conditions setforth in theRespondentsDecember 1983 proposalsthe requirement of backpay for Farrelland those similarly situated is meaninglessThusMember Cracraft would findthat the settlement agreements prohibited the Respondentfrom classifyingnew hires as pre apprentices unilaterally establishing their ratesof pay andfailing to contribute to employee benefitfunds on theirbehalfwhen it tooksuch actions For thatreasonMember Cracraftwould set aside the settlement agreements Alconclusions only to the extent consistent with thisDecision and OrderThe second amended complaint is based oncharges filed by Plumbers Local Union No 3 (thePlumbers) on July 23 and August 28, 1984, and acharge filed by Pipefitters Local Union No 208(the Pipefitters)on August 22, 1984,later amendedon August 25, 1984 According to the allegations inthe second amended complaint,during the bargaining sessions with the Unions held in late December1983, the Respondent insisted on proposals thatwere a nonmandatory subject of bargaining becausetheyconstituted an attempt to alter the scopeof the existing contractual units by excludingplumbers and pipefitters classified as pre apprenticesThe secondamended complaint alleges further that,inter alia,the Respondent violated Sec-tion 8(a)(5) and (1) of the Act when it implementeditsDecember contract proposals on or after January 23, 1984, in the Plumbers unit and on or afterFebruary 22, 1984, in the Pipefitters unit in the ab-sence of a valid,good-faith bargaining impasse Ac-cording to the General Counsel, because theUnions never agreed to exclude the pre-apprenticesand Board proceedings were never initiated tochange the contractual units, the Respondent couldnot treat the pre-apprentices as nonunit employees,assign them unit work,and fail to apply unit wagesand employment terms to employees in the unilat-erally established pre-apprentice classificationThesecond amended complaint further alleges that theRespondent violated Section 8(a)(5) and (1) of theAct when it implemented its June 1984 contractthoughas noted byher colleaguesno specificexception was taken tothe judge s findingthat theRespondentcould have reasonably believedthe language of the settlement agreements meant that it was obligated toapply theDecember1983 proposalsto pre apprenticesMember Cracraftnotes thatthe Respondent specifically excepted to the judgesfindingsthat the settlement agreementsshould be setaside and that there was nomeeting of the minds regarding the settlement agreements at the time oftheir execution In her view these exceptions squarely place the issue ofthe parties intent when the settlement agreements were entered intobefore the BoardThe complaint alleges that the Respondent violated Sec 8(a)(5) and (1)by unilaterally changing the unit employees benefits when it implemented its August15 1984 proposalwithout affordingthe Unionsan opportunity to bargain about the matterThe judgedismissed this allegation because there was insufficient evidenceto establishthat the Respondent infacthad implementeditsAugustproposalThe General Counsel exceptsto this dismissal In agreeing withthe judgewe note thatthe GeneralCounseldoes not dispute that the evidence did not showactualimplementation but rather she incorrectly relies on the Respondents anpounced intent to implementthe proposalas establishing the unilateralimplementationSeeSwift Independent Corp289 NLRB 423 fn11 (1988)(limitations period commenced at closing of plant rather than at time ofthe announcementof the closing)CfCiba GeigyPharmaceuticals264NLRB 1013 1018 (1982) enfd 722 F 2d 1120 (3d Cir 1983) (announcement of new working conditionstoemployeesconstitutes implementationof policy)The judgedismissed the 8(a)(5) complaint allegation pertaining to theRespondents bargaining conduct inJuly 1985In the absenceof exceptionswe adopt this dismissal293 NLRB No 51 HOWARD ELECTRICAL & MECHANICALproposals in both units on July 1, 1984With re-spect to thisallegation,the General Counsel contends,inter alia,that the Unions were not affordedan opportunity to bargain over the June proposalsbefore their implementationThe judge dismissed the allegations pertaining tothe December proposals on the ground that, underMachinists Local 1424 (Bryan Mfg) v NLRB,362U S 411 (1960),3 these allegations were barred bythe limitations penod in Section 10(b) of the Act 4He concluded that they were based on pre-10(b)conduct that would constitute an unfair labor prac-ticeThe judge also dismissed the allegations per-taining to the June proposals because he foundthat,prior to implementation, the Unions hadmerely rejected these proposals in their entiretyand had not specifically opposed the Respondent'sinterjection of the alleged nonmandatory issuesGiven this context, the judge found that the Juneproposals were implemented after the Respondenthad bargained with the Unions to a valid impasseFor the reasons set forth below, we reverse thejudge and find, based on the stipulated record, thatthe Respondent violated Section 8(a)(5) and (1) byunilaterallyimplementingitsDecember and JuneproposalsThe Respondent is engaged in the building andconstruction industryas an electricaland mechani-cal contractor in the Denver, Colorado area Inseparate bargaining units, the Plumbers and thePipefitters represent the journeymen and apprenticeplumbers, gas fitters, pipefitters, and various fore-men employed by he Respondent 5 The Unions'3InBryansupra the parties executed a collective bargaining agreement in August 1954 The agreement contained a recognition provisionand a union security provisionAt thetime of execution the union didnot represent a majority of the employers employees In June andAugust 1955 10 and 12 months later charges were filed alleging that themaintenance and enforcement of the agreement violated the Act TheCourt concluded that Sec 10(b) barred the allegationsMore preciselythe Court held that these charges were untimely because the conduct occurnng within the limitations period could be an unfair labor practiceonly through reliance on an earlier unfair labor practice that was itselftime barred because it was based entirely on events occurring outside the10(b) period4 Sec 10(b) of the Act provides in pertinent part that no complaintshall issue based upon any unfair labor practice occurring more than sixmonths prior to the filing of the charge with the Boardb The parties stipulated that at all times material the Unions have beenand are the exclusive representatives of their respective units under Sec9(a) of the Act Although this stipulation was entered into prior to theissuanceof our decision inJohn Deklewa & Sons282 NLRB 1375 (1987)and therefore may simply have reflected the Respondents concessionthat it would be deemed to have a 9(a) relationship under the issuance ofDeklewawe nonetheless reject the Respondents attempt to rely onDeklewahere because it is untimely This claim was not raised to thejudge whose decision was issued more than a month after the decision inDeklewanor was it raised in the Respondents exceptions to the Boardfiled on May 26 1987 For the purposes of this case the Respondent andthe Unions have a 9(a) bargaining relationshipMember Johansen agreesthat the reason for the stipulation is irrelevant and that the attempt toraise the nature of the bargaining relationship is untimely473most recent collective-bargaining agreements withthe Respondent expired on May 31, 1983The Respondent and the Unions began separate,but parallel negotiations for successor agreementsin 1983 Prior to December 1983, the Respondentmet with the Plumbers on March 23, April 27,May 19 and 31, and July 6 and with the Pipefitterson March 22, April 15 and 27, May 19, June 1 and28, July 20, September 16, and November 17As reflected by the minutes for the pre-Decem-ber bargaining sessions, the Respondent offered theUnions several proposals on different subjects, in-cluding proposals changing the contractual recog-nition clauses Both contractual recognition clausesincluded the following classifications journeymanplumbers and gas fitters, apprentice plumbers andgas fitters, area plumber foremen, general plumberforemen, plumber foremen, journeymen pipefitters,apprentice pipefitters, area pipefitter foremen, general pipefitter foremen, and pipefitter foremen ThePipefitters contractual recognition clause also included the classification of "provisional appren-tices "At the pre-December bargaining sessionswith the Plumbers, the Respondent proposed thatthe Plumbers unit be described in the successorcontract asall full time and regular part time employeesemployed by the Employer performing plumb-ing work in the plumbing industry within thejurisdiction of Local 3 as it exists at the timeof the execution of this agreementAt the pre-December bargaining sessions held withthe Pipefitters, the Respondent similarly proposedthat the Pipefitters unit be described in the succes-sor contract asall full time and regular part time employeesemployed by the Employer performing pipefittingwork in the pipe fitting industry withinthe jurisdiction of Local Union 208 as it existsat the time of execution of this agreementThese minutes reveal in general terms that theRespondent's recognition clause proposals were re-viewed and discussed with both Unions during thepre December bargaining sessionsAt the July 6bargaining session, the Plumbers, through a letterfrom its attorney, objected to the Respondent'sproposed unit modificationThe Plumbers' objec-tionwas that temporary part-time employees andany additional future jurisdictional territory of theUnion were excluded by the Respondent's proposalWith respect to the Pipefitters' negotiations, therecord does not disclose what the discussions wereconcerning the Respondent's proposed unit modifi-cation 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt the bargainingsessionsheld on December 29,1983,with the Plumbers and on December 30,1983,with the Pipefitters, the Respondent submit-ted several new proposals The Respondent proposed, inter alia, that certain plumbers and pipefitters be classified as pre-apprentices and be excludedfrom both units 6 The Respondent's proposals de-fined "pre-apprentices" as employees who "shall beprimarily used for performing work which doesnot require all the skills of a journeyman" and"may be assigned to perform work for which theyare qualified, under the direction of a journeyman "The Respondent also proposed the exclusion ofpre apprentices from the coverage of the union security and hiring hall provisions of the contracts, aminimum hourly wage rate for pre apprenticeslower than what it proposed for unit employees,and no contract fringe benefits, except profit sharing participation and major medical insurance plancoverage, for pre-apprenticesThe Respondent characterized its December pro-posals as a "final" or "last" offer At the December29 bargaining session with the Plumbers, the Re-spondent said that it "intended to implement itsfinal offer effective January 1, 1984 " At the De-cember 30 session, the Pipefitters said that the Re-spondent's offer would be submitted to the Union'smembershipThe record does not otherwise disclose what transpired at these bargaining sessions 7Shortly thereafter, theRespondent'sDecemberproposals for both Unions were rejectedThe Respondent and the Pipefitters continuedtheir negotiations in January 1984 On January 11,1984, the Pipefitters requested further negotiationsOn January 16, 1984, the Respondent agreed tomeet if the Pipefitters submitted a written proposal"substantially better than the last proposal on thetableOn January 20, 1984, the Pipefitters submit-ted a written contract proposal, which did not indude the Respondent's December pre apprenticeproposals In its letter of January 26, 1984, the Re-spondent rejected the Pipefitter's counteroffer,6In this connection the Respondent proposed that it recognize thePlumbersas the sole and exclusive bargaining representative for and on behalfof all full time and regular part time employees and temporary parttime employees except pre apprentices and supervisors employed bythe Employer performing plumbing work in the plumbing industrywithin thejurisdiction of Local Union 3 as it exists at the time ofexecution of this agreementThe Respondent proposed that it recognize the Pipefittersas the sole and exclusive bargaining representative for and on behalfof all full time regular part time employees and temporary part timeemployees except pre apprentices and supervisors employed by theEmployer performing pipe fitting work in the pipe fitting industryThe record does not demonstrate whether or to what extent any ofthe Respondents December proposals were discussed or considered bythe Respondent and the Unions at those meetings Minutes for the December 29 and 30 bargaining sessions were not made a part of the stipulated recordclaiming thatitdid notcontain a single concessionand includednumerouschangesThe Respondentstated thatin these circumstancestherewas noreason to resume negotiations with the PipefittersThe Respondentalso assertedthat impasse existedand it wouldimplementits last offerThe Respondent did not specify when implementation wouldoccurWithout using the Unions' hiring halls, the Respondent hired its first pre-apprentice plumber onMay 17, 1984, and its first pre-apprentice pipefitteron April 30, 1984 During their employment, bothpre-apprentices were assigned unit work, but weretreated as nonunit employees and did not receiveunit wages or all the unit fringe benefits sThe next communication with either Union wastheRespondent's contract proposals of June 19,1984The Respondent's June proposals differedfrom its December 1983 proposals in that, interalia, the June proposals excluded apprentices fromthe bargaining unit and the hiring hall contractualrequirement, omitted theunion-security clause forall unit employees, and eliminated the Respondent'sobligation to contribute to the apprentice and jour-neymen training fund for all unit employees 9 TheRespondent informed the Unions that its June pro-posals "must be accepted in total, prior to July 1,1984"On June 27, 1984, the Plumbers notified the Respondent that it had rejected the June proposals,but offered to meet in the future to discuss a con-tractThe Plumbers' request was not honored andnegotiations on the June proposals were not heldOn July 3, 1984, the Pipefitters notified the Re-spondent that it had rejected the June proposalsand indicated that it was willing to continue negotiationsAfter receiving the Unions' notices, theRespondent thereafter implemented the June pro-posals for both unitsWith regard to the implementation of the Respondent'sDecember and June proposals, thejudge determined that the limitations period for theunilateralchanges occurring on April 30 and May17, 1984, was triggered not by their implementationdates, but by the Respondent's earlier announcedintent to implement its December proposals and bya purported "unprivileged and invalid" impasse8 Thereafter the Respondent hired other plumbers and pipefitters whowere classified as pre apprentices and were similarly treated as nonumtemployees8 In particular the June proposals included a clause recognizing eachUnion as the sole and exclusive bargaining representative for and onbehalf of all full time regular part time employees and temporary parttime employees except apprentices pre apprentices and supervisors employed by the Employer and performing plumbing work at the jobsitein the plumbing industry for the Plumbers unit and performing pipe fittingwork at the jobsite in the pipe fitting industry for the Pipefittersunit HOWARD ELECTRICAL & MECHANICALreached on December 29 and 30, 1983 The judgeadditionally based his conclusion that the complaintwas time barred on his interpretation of the com-plaint allegations as requiring a finding that the im-passe that occurred in December, outside the 10(b)period,was unlawful The judge thus concludedthat the finding of a violation would run afoul ofthe dictates ofBryan,supraWe find that thejudge's analysis rests on at least two erroneouspremisesFirst, the judge erroneously assumed that a de-termination of whether a valid impasse occurred isessential to a determination of whether implementa-tion of the Respondent's December proposals vio-lated the ActAs we explain below, however,when a party unilaterally changes the scope of theunit, it is irrelevantwhether impasse has beenreachedThe only question is whether the otherparty has consented to the change Thus, we neednot scrutinize the December events for evidence ofimpasse to determine that the Respondent violatedthe Act when it unilaterally implemented the pro-posals in April and MaySecond, the judge erroneously dated the actualimplementation from the Respondent's announce-ment of an intent to implement Notice of an intentto commit an unlawful unilateral implementation,however, does not trigger the 10(b) period with respect to the unlawful act itselfAmerican Distribut-ing Co v NLRB,715 F 2d 446, 452 (9th Cir 1983),enfg264 NLRB 1413 (1982) 10 The judge ac-knowledged that the first indication that the Respondent was implementing terms of its Decemberproposals came when the Respondent began thehiring of pre apprentices in April and May In fact,had other terms which the Respondent proposed inDecember been implemented, such as the mannerinwhich benefit contributionswere made theUnions might have been on notice that the imple-mentationhad occurred Accordingly, we find thatthe actionable, alleged unfair labor practice occurred here when the pre apprentice proposalswere implemented in April and May and that the10(b) period did not start running until that time 1110 Thus evenif the existence of a prior valid impassewere relevant toa determinationof theunilateral implementation violation involved herethe 10(b) period forthe implementation allegationwould startrunning atthe time the unilateral changes were implemented rather than from thedate of thealleged impasseOf courseit is arguablethatthe Respondent violated Sec 8(a)(5) inJanuary 1984when it refusedto engage in further bargainingwith thePipefittersunless the latter consented to changes in unit scope But thatviolation(conditioningfurtherbargaining on concessions as to nonmandatory subjects) would be entirelyindependent of the later implementationwhichas we find below was unlawful because it was done withoutthe UnionsconsentNotice of one type of violation wouldnot start the10(b) period running as to the otheri i SeeAmerican DistributingCosupraSwift Independent Corpsupraat fn I1 andTeamstersLocal 42 (Daly Co) v NLRB825 F 2d 608 615475Accordingly, we turn our attention to the meritsof the case 12 With its pre apprentice proposals,the Respondent was, in effect, attempting to gainthe Unions' permission to create a new classifica-tion of workers who would perform traditionalbargaining unit work, but would be specifically ex-cluded from the unitWhile the record does not in-dicate the substance or length of the parties' De-cember discussions concerning the pre apprenticeconcept, it is undisputed that the Unions did notagree to this conceptThe Plumbers, aside from rejecting the pre-apprentice proposals as part of a final offer packageafter the Decembersessions, took the position that,startingwith the July 6, 1983 session, it wanted tocontinue to represent all employees performingplumbing work for the Respondent Similarly, thePipefitters' counteroffer of January 1984 does notindicate that it is final and also suggests that thePipefitters did not want the pre apprentice propos-alsThe Pipefitters' counteroffer, submitted at atime when the Respondent was looking for a "sub-stantially better" offer from that Union, did not inelude the Respondent's pre apprentice proposalsAs noted above, the crucial question in the case iswhether the Unions consented to the proposedchanges in the scope of the unit, changes overwhich, because of their nonmandatory nature, theUnions were not even required to bargain In thesecircumstances, we find that the Respondent unlawfully implemented itsDecember pre-apprenticeproposals because they concerned subjects whichthe Unions were not required to bargain about andthe implementation was done without the consentof the Unions 13We also reverse the judge's findings with respectto the complaint allegations relating to the imple-mentation of the Respondent's June package pro-posalsOn receipt of the June proposals, which dif-fered from the Respondent's December packageproposals, the Unions notified the Respondent that(1st Cir 1987)The Respondent relies inter alia onPostal ServiceMarinaCenter271NLRB 397 (1984) We note howeverthat in that casewhichinvolved a discriminatory discharge the Board expressly statedthat it was not considering what implication if any the holding therewould have in other contexts Id at 40112 The GeneralCounsel by raising the questionof whethera valid impasse existed here seemingly implies that the Respondent would have escapedliability bythe existence of a valid impasse Although the recorddoes not demonstrate either that the parties were deadlocked on the preapprentice proposalswhich modified the existing units or that the Respondent had insisted on these proposals(a subjectthe Unions were notrequired to bargain about)as a precondition to reaching successor contracts a focus on impasse is misplaced here Given the character of thepre apprentice proposals the Respondent would not escape liability bythe existence of an impasse Rather as found infra the Respondent violatedthe Actbecause it implemented its unit scope proposals without theconsent of the Unionsis See e gBoise CascadeCorp283 NLRB 462(1987) enfd 860 F 2d471 (D C Cir 1988) 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheywere willing to continue negotiationsTheRespondent ignored the Unions' requests and de-clared an impasse prior to any further negotiationsThis demonstrates that the Respondent had a fixeddetermination to implement its June package pro-posals regardless of the status of its negotiationswith the Unions and without the Unions' consentAccordingly, we find that the implementation ofthe Respondent's June package proposals violatedSection 8(a)(5) and (1) SeeExcavation-Construc-tionInc,248 NLRB 649 (1980)CONCLUSIONS OF LAW1By refusing to bargain in good faith withPlumbers Local Union No 3 and Pipefitters LocalUnion No 208 as the exclusive bargaining representatives of the employees in the contractual bar-gaining units when it unilaterally implemented itsDecember 1983 and June 1984 contract proposals,thereby changing the wages, benefits, and otherterms and conditions of employment for bargainingunit employees, the Respondent violated Section8(a)(5) and (1) of the Act2The above unfair labor practices affect com-merce within the meaning of Section 2(6) and (7)of the ActREMEDYHaving found that the Respondent has engagedin and is engaging in certain unfair labor practices,we shall order that it cease and desist and take certarn affirmative action designed to effectuate thepolicies of the ActSpecifically,we shall order that, on request, theRespondent bargain with the Unions and, if an un-derstanding is reached, to embody the understand-ing in a signed agreementWe shall also order that,on request, the Respondent restore the status quoand rescind the unilateral changes made in the re-spective units commencing April 30 and May 17,1984, and make all affected employees whole forlosses they incurred by virtue of its unilateralchanges from April 30 and May 17, 1984, until itnegotiates in good faith with the Unions to agreement or to a valid impasse If the Unions elect tohave previous conditions restored, calculations ofthe sums and payments necessary to make employees whole, with interest, shall be computed in ac-cordance with normal Board policy SeeOgle Pro-tection Service,183 NLRB 682 (1970),New Horizonsfor the Retarded,14283NLRB 1173 (1987),1* Interest on or after January 1 1987 shall be computed at the shortterm Federal rate for the underpayment of taxes as set out in the 1986amendment to 26US C § 6621Interest on amounts accrued prior toJanuary 1 1987 (the effective date of the 1986 amendment to 26 U S C §6621) shall be computed in accordance withFlorida Steel Corp231NLRB 651 (1977)Merryweather Optical Co,240 NLRB 1213, 1216 fn7 (1979)ORDERThe National Labor Relations Board orders thatthe Respondent, Howard Electrical and Mechanical,Inc,Denver, Colorado, its officers, agents,successors, and assigns, shall1Cease and desist from(a)Refusing to bargain in good faith withPlumbers Local Union No 3 and Pipefitters LocalUnion No 208 as the exclusive bargaining repre-sentatives of the employees in the bargaining unitsdescribed below as Unit A and Unit B by unilaterally implementing its December 1983 and June1984 contract proposals that changed the wages,benefits, and other terms and conditions of employ-ment for bargaining unit employees(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)On request, bargain with Plumbers LocalUnion No 3 as the exclusive representative of theemployees in the following appropriate unit con-cerning terms and conditions of employment and, ifan understanding is reached, embody the under-standing in a signed agreementUnit AAll journeymen plumbers and gas fitters, ap-prentice plumbers and gas fitters, area plumberforemen, general plumber foremen, plumberforemen journeymen pipefittersapprenticepipefitters,areapipefitterforemen,generalpipefitter foremen, and pipefitter foremen whoare employed by the Respondent, excluding allother employees, office clerical employees,guards and supervisors as defined in the Act(b)On request, bargain with Pipefitters LocalUnion No 208 as the exclusive representative ofthe employees in the following appropriate unitconcerning terms and conditions of employmentand, if an understanding is reached, embody theunderstanding in a signed agreementUnit BAll journeymen plumbers and gas fitters, ap-prentice plumbers and gas fitters, area plumberforemen, general plumber foremen, plumberforemen, journeymen pipefitters, apprenticepipefitters,areapipefitterforemen,generalpipefitter foremen, pipefitter foremen, and provisional apprentices employed by the Respond- HOWARD ELECTRICAL & MECHANICAL477ent, excluding all other employees, office clerical employees, guards and supervisors as defined by the Act(c)On request of the Unions, rescind the unilateral changes in the unit employees' wages, benefits,and other terms and conditions of employment thatwere made commencing April 30, 1984, in Unit Band May 17, 1984, in Unit A and make all thoseemployees whole, with interest, for losses they in-curred by virtue of its unilateral changes to theirwages, benefits, and other terms and conditions ofemployment from April 30 and May 17, 1984, re-spectively, until it negotiates in good faith with theUnions to agreement or to a valid impasse in themanner set forth in the remedy section of this deci-sion(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e) Post at its Denver, Colorado office copies ofthe attached notice marked "Appendix "15 Copiesof the notice, on forms provided by the RegionalDirector for Region 27, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply's If thisOrderis enforced by a judgment of a United States court ofappeals the words in the notice reading Postedby Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To FMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain in good faithwith Plumbers Local Union No 3 and PipefittersLocal Union No 208 as the exclusive bargainingrepresentatives of the employees in the bargainingunits described below as Unit A and Unit B, respectively, by unilaterally implementing our December 1983 and June 1984 contract proposals, thatchanged the wages, benefits, and other terms andconditions of employment for bargaining unit employeesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with PlumbersLocal Union No 3 as the exclusive representativeof the employees in the following appropriate unitconcerning terms and conditions of employmentand, if an understanding is reached, embody theunderstanding in a signed agreementUnit AAll journeymen plumbers and gas fitters, ap-prentice plumbers and gas fitters, area plumberforemen, general plumber foremen, plumberforemen, journeymen pipefitters, apprenticepipefitters,areapipefitterforemen,generalpipefitter foremen, and pipefitter foremen whoare employed by the Employer, excluding allother employees, office clerical employees,guards and supervisors as defined in the ActWE WILL, on request, bargain with PipefittersLocal Union No 208 as the exclusive representa-tive of the employees in the following appropriateunit concerning terms and conditions of employment and, if an understanding is reached, embodythe understanding in a signed agreementUnit BAll journeymen plumbers and gas fitters, ap-prentice plumbers and gas fitters, area plumberforemen, general plumber foremen, plumberforemen, journeymen pipefitters, apprenticepipefitters,areapipefitterforemen,generalpipefitter foremen, pipefitter foremen, and pro-visional apprentices employed by the Employ-er, excluding all other employees, office clen-cal employees, guards and supervisors as de-fined by the ActWE WILL, on request of the Unions, rescind theunilateral changes in the unit employees' wages,benefits, and other terms and conditions of employment that were made on or after April 30, 1984, inUnit B and May 17, 1984, in Unit A and WE WILLmake all those employees whole, with interest, forlosses they incurred by virtue of our unilateral 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDchanges to their wages, benefits, and other termsand conditions of employment from April 30 andMay 17, 1984, respectively, until we negotiate ingood faith with the Unions to agreement or to avalid impasseHOWARD ELECTRICAL AND MECHAN-ICAL, INCBarbara E Young,for the General CounselJames P Hendricks (Kapland Jacobowitz Byrnes Roster& Hendricks),for the RespondentJames C Fattor (HornbeinMacDonald & Fattor),for theCharging PartiesDECISIONSTATEMENT OF THE CASEJERROLD H SHAPIRO, Administrative Law JudgeThis proceeding, in which a hearing was held January21, 1987, is based on the following Charges filed inCases 27-CA-8889 and 27-CA-8889-2 by PlumbersLocal Union No 3 against Howard Electrical and Mechanical, Inc (Respondent) on July 23 and August 28,1984, respectively, a charge filed in Case 27-CA-8924and an amended charge filed in that case by PipefittersLocal Union No 208 against Respondent on August 22,1984, and August 25, 1984 respectively a second amended complaint issued in these cases November 26, 1986on behalf of the General Counsel of the National LaborRelations Board (Board) by the Board s Regional Director for Region 27 alleging Respondent has engaged inunfair labor practiceswithin the meaning of Section8(a)(1) and (5) of the National Labor Relations Act(Act) the Regional Directors November 26, 1986 ordersetting aside and vacating the settlement agreements entered into in these cases by the parties which had beenapproved on October 17 1984, by the Regional Directorand Respondents answer to the second amended complaint denying the commission of the alleged unfair laborpractices 1On the entire record2 and having considered the partiesposthearing briefs,3 I make the following' In its answer Respondent admits it is an employer engaged in commerce within the meaning of Sec 2(6) and(7) of theAct and meets theBoard s applicable discretionary jurisdictional standardAlso in itsanswer Respondent admits that the Charging Parties Plumbers LocalUnion No 3 and Pipefitters Local Union No 208 each are labor orgamzations within the meaningof Sec 2(5) of the Act2 The record consists of the formal papers the parties stipulation offacts as amended at the hearing the parties supplemental joint stipulationof facts the parties oral arguments and their postheanng briefs3 Respondents motion to strike certain parts of the briefs filed by theGeneral Counsel and the Charging Parties on the ground that they raiselegal issuesoutside the scope of the issues they indicated were in question during the on the record colloquy with the Administrative LawJudge is denied I have considered all the arguments raised by the partieswhich are encompassed by the allegations of the second amendedcomplaintFINDINGS OF FACTITHE ALLEGED UNFAIR LABOR PRACTICESA The Facts1The settingRespondent, a corporation with its principal office andplace of business in Denver, Colorado, is an electricaland mechanical contractor in the building and construction industryThe Charging Parties, Plumbers LocalUnion No 3 (Local 3) and Pipefitters Local Union No208 (Local 208), who are affiliated with the United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,AFL-CIO represent separate appropriate bargainingunits of Respondents employees Local 3, at all timesmaterial, has been and is the exclusive collective bargaining representative of the following appropriate unit ofRespondent s employeesAll journeymen, plumbers and gas fitters, apprenticeplumbers and gas fitters, area plumber foremen,general plumber foremen, plumber foremen, journeymen pipefitters, apprentice pipefitters, area pipefitter foremen, general pipefitter foremen, and pipefitting foremen who are employed by the Employer, excluding all other employees, office clerical employees guards and supervisors as defined by theActLocal 208 at all times material has been and is the exclusive collective bargaining representative of the followingappropriate unit of Respondents employeesAll journeymen plumbers and gas fitters, apprenticeplumbers and gas fitters, area plumber foremen,general plumber foremen plumber foremen, journeymen pipefitters, apprentice pipefitters, area pipefitter foremen general pipefitter foremen pipefitterforemen and provisional apprentices employed bythe Employer, excluding all other employees, officeclerical employees guards and supervisors as defined by the ActThe Charging Parties and Respondent have been parties to a series of successive collective bargaining contractsThe most recent was effective May 1, 1981,throughMay 31, 1983 (the 1981-1983 contract) Thiscontract is between the Charging Parties and the Contract Administration Fund of Northeastern Colorado (theAssociation) on behalf of those employees including Respondent for whom the Association was authorized tobargainThe recognition clause in the 1981-1983 contract reads as followsThe Employers recognize the Unions as the soleand exclusive bargaining representatives, as certifiedby the National Labor Relations Board, Cases No30-RC-701 dated July 30 1952 and 30-RC-710dated July 29 1952, for all journeymen plumbersand gas fitters apprentice plumbers and gas fitters,area plumber foremen, general plumber foremen HOWARD ELECTRICAL & MECHANICALplumber foremen, journeymen pipefitters, apprenticepipefitters,areapipefitterforemen,generalpipefitter foremen, pipefitter foremen who are employed by any Employer who is a party to thisAgreement or has accepted its provisionsPrior to the expiration date of the 1981-1983 contractthe Charging Parties and Respondent gave timely noticethey intended to open the about to expire contract andengage incollectivebargainingfor a new contract Respondent also gave timely notice to the Charging Partiesitwas withdrawing the Associations authority to represent it for purposes of collective bargaining and it intended to negotiate with the Charging Parties on an individual basis2The March 23-December 29, 1983 negotiationsbetween Respondent and Local 3 and theDecember 22, 1983-January 6 1984 negotiationsbetween Respondent and Local 208Commencing March 23, 1983, negotiators for Respondent and Local 3 met to negotiate a collective bargaining contract to succeed the 1981-1983 contract tocover Respondents employees represented by Local 3During 1983 the parties held six collective bargainingsessionsMarch 23, April 27, May 19 and 31 July 6 andDecember 29 During this period Respondent offered aseries of proposed contracts that modified the 1981-1983contract in many significant respects There was no evidence of Local 3 offering a proposed contractAs of the July 6, 1983 bargaining session Respondentwas proposing a contract effective from the date of itsexecution to May 31, 1984 Some of its relevant provisions followThe "recognition clause provides for Respondent torecognize Local 3 as the representative of all full timeand regular part time employees employed by [Respondent] performing plumbing work in the plumbing industrywithin the jurisdiction of Local 3 " The `hiring of employees" provision gives Local 3 the opportunity to referall journeymen and apprentice applicants for employment,with Respondent having the right to reject any ofthe referrals and to hire from other sources if Local 3failed to fill Respondents request for applicants after acertain period of time, and further provides that helperswill not be selected or referred out by Local 3Thewage provision gives Respondent the power to unilaterally increase the employeesminimum hourly rates ofpay, and to establishminimum grosshourly rates forthree classificationsjourneymenapprentices,'andhelpersThe minimum gross hourly rates" includeRespondent's contributions on behalf of the employees tothe several contract benefit funds such as health and welfare, pension, and vacations 4* The health and welfare pension and vacation benefit provisions inthe July 6 1983 contract offer obligate Respondent to deduct from theemployeesgross hourly rate of pay the amounts agreed to by Local 3and Respondent for distribution to the several contract employee benefitfunds479Effective June 1, 1983, the minimum gross hourly rateof pay set for journeymen plumbers by the July 6 proposalwas $21 20 and $8 55 for apprentices just startingtheir apprenticeship 8 Effective December 31, 1983, theminimum gross hourly rate of pay for journeymenplumbers was $21 70 and $8 72 for apprentices just starting their apprenticeship Effective June 1, 1983, the minimum gross hourly rate of pay for employees classified ashelpers was $5 44 Regarding the helpers, the wage proposal provides that `the ratio of helpers shall be twohelpers to each plumber, and there shall be no restrictionon the workassignments designatedby the Employer "The aforesaid wage and fringe benefit package forjourneymen and apprentices contained in Respondent sJuly 6, 1983 contract proposal which was effective June11983, is the same as the wage and benefit packagecalled for under the terms of the 1981-1983 contractwhen it expired May 31, 1983 6During the July 6, 1983 bargaining session Local 3 snegotiatorswrote a letter prepared by their attorneywhich was critical of virtually all the provisions contained in Respondent's July 6, 1983 contract proposal 7 Itwas at the July 6 session that Respondent submitted anew bargaining proposal, the above described July 6contract proposal, which in all significant respects wasno different from the May 31 contract proposal TheJuly 6 session ended with the parties agreeing to hold another bargaining session after Local 3 reviewed Respondent's July 6 contract proposal It was not until December 29, 1983, however, that the next bargaining session was held It was called by RespondentOn December 29, 1983 during the bargaining sessionheld that day, Respondent submitted a new contract proposalRespondent's negotiators characterized this proposal as Respondent's final offer and told Local 3 s negotiatorsRespondent intended to implement its finaloffer effective January 1, 1984 "The next time the parties communicated with one another concerning contract negotiations was June 19,1984, when, as described in detail infra, Respondent submitted a new contract proposal to Local 3Commencing on March 22 1983, negotiators for Respondent and Local 208 met to negotiate a collectivebargaining contract to succeed the 1981-1983 contract tocover Respondents employees represented by Local 208During 1983 the parties held 10 collective bargaining sessionsMarch 22, April 15 and 27, May 19 June 1 and 28July 20, September 16 November 17, and December 30During the first bargaining session held on March 22,1983Respondent submitted a proposed collective bargaining contract to succeed the 1981-1983 contract Thisproposal contained many provisions which in significant5Under the terms of the 1981-1983 contract and under the terms ofeach of the contract proposals involved in this case apprentices are paida certain percentage of the contract hourly rate of pay forjourneymenwhich percentage is increasedevery 6months during the apprenticesemployment until they finish their term of apprenticeship6The 1981-1983 contract however did not have a helper classificationjust journeymen and apprentice classificationsr The criticism did not extend to the wage and fringe benefit proposalsbecause Local 3 apparently did not submit those parts of the proposal toits attorney for review 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrespects differed from the 1981-1983 contracts provesionsThe proposal was effective from date of executiontoMay 31, 1984 The provisions of the March 22, 1983contract proposal dealing with recognition, hiring of employees,wages and benefits, in pertinent in part, read asfollowsRespondent proposed in the contract recognitionclause to recognize Local 208 as the collective bargaining representative of all fuil time and regular part timeemployees employed by the Employer performing pipefittingwork in the p pefittmg industryThe hiring ofemployees provision gave Local 208 the opportunity toreferall covered employees,with Respondent havingthe unqualified right to reject any referrals and the rightto hire from other sources if, after a certain period oftime, Local 208 did not fill Respondents request for applicants, and further provides that apprentices traineesand helpers will not be selected or referred out by Local208 The Employer will make selections and these nameswill be transmitted to Local Union No 208 ' Thewage provisions of the proposal establishminimumwages for the covered employees, granting Respondentthe authority to unilaterally increase those minimumwages and grant incentive increases based on employeesproductivity and performance, and sets out 84 classifications for pipefitters (classifications16through 100 )whose minimum hourly rates of pay range from $4 (classification16') to $25 (classification 100 ), and furtherprovides Respondent could unilaterally designate whichof the 84 classifications the pipefitters would be assignedtoThe proposed benefit provision provided for Respondent to deduct from employees earnings an amountagreed to by the parties for distribution to the employeecontract benefit funds such as health and welfare pension,and vacationDuring the period of negotiations from March 22-November 17, 1983, the parties discussed in detail Respondent s March 22 1983 contract proposal It was apparently revised by Respondent more than once, in ways notrevealed in the record during this series of negotiationsessionsLocal 208 did not counter with a contract proposal of its own and on at least one or two occasionsLocal 208 s membership rejected Respondent s contractproposalsThis was the state of the negotiations whenthe parties met December 30 for the 10th negotiation sessionOn December 30, during the negotiation session, Respondent submitted a new contract offer which it characterized asits lastofferLocal 208 s negotiators toldRespondents negotiators that the offer would be submitted to the Union s membershipOn January 3, 1984 Local 208 notified Respondentthat the negotiation committee of pipefitters LocalUnion 208 has not approved or accepted [Respondent s]latest contract proposal but will submit the proposal to[Local 208 s] membership for their consideration at ameeting on January 10 1984 ' Thereafter on January 111984 Local 208 notified Respondent that its membershipunanimously rejected Respondents latest contract proposal at a January 10, 1984 special meeting and thatLocal 208 was willing to continue negotiations at yourearliest convenienceRespondent replied by telegramdated January 16 1984 in which it statedPlease be informed that the unaerstanding that wereached at the table on December 30, 1983 was ourlast offerWe are willing to meet with you if yousubmit to us in writing a proposal that is substantially better than the proposal we agreed upon at thetableAbsence [sic] our receiving a new writtenproposal from you by January 22, 1984 we will implement the understanding reached at the table onJanuary 23 1984On January 20, 1984, Local 208 hand delivered a contract proposal to Respondent There were no collectivebargaining sessions held between the parties concerningLocal 208 s proposal There is no evidence the partiesdiscussed this proposalOn January 26, 1984, by letter, Respondent informedLocal 208 it had reviewed Local 208 s January 20 1984contract proposal and discovered it did not contain asingle concession and that there were numerous changesmade in the agreement reached by the parties on December 30, including a significant economic increase 8 Theletter endedIn the light of the above we see no reason toresume negotitions [sic] Since our last offer was rejetted by the membership we are, of course, at impasse and will implement our last offerThe next time the parties communicated with one another concerning contract negotiations was June 19,1984when as described in detail, infra Respondent submitted a new contract proposal to Local 208aRespondent s December 29 1983 contract proposaland Respondent's December 30 1983 contractproposalThe duration of Respondents December 29, 1983 contract proposal for the unit represented by Local 3 andthe duration of its December 30, 1983 contract proposalfor the unit represented by Local 208 was from the dateof their execution until May 31 1984 Each proposal isidentical in all significant respectsThe proposals whichfor the sake of convenience will be collectively referredto as Respondents December 1983 contract proposaldiffer in several significant repects from Respondent slast contract proposals its March 22 1983 proposal forthe unit represented by Local 208 and its July 6 1983proposal for the unit represented by Local 3The contract recognition clause in Respondents previous contract proposals included within the contract bargaining unit all employees who performed plumbingwork in the plumbing industry within Local 3 s jurisdiction and all employees who perform pipefitting work inthe pipefitting industry w ithin Local 208 s jurisdiction8 There is no evidence of an understanding or agreement betweenLocal 208 and Respondent during the December 30 1983 negotiation session as claimed by Respondent in its above described January 16 1984telegram and January 26 1984 letter HOWARD ELECTRICAL & MECHANICAL481whereas the December 1983 contract proposals recognition clause specifically excludes plumbers and pipefittersclassified aspre apprentices from the bargaining unitConsistent with the exclusion of pre apprentices fromthe unit in the contract recognition provision the unionsecurity and hiring hall provisions of the December 1983contract proposal also specifically excludepre apprenticesfrom their coverage The December 1983 contractproposal describes the plumbers and pipefitters classifiedaspre apprentices in these termsPre apprentices shall be primarily used for performmg work which does not require all the skills of ajourneymanHowever, pre apprentices may be assigned to perform work for which they are qualifeedunder the direction of a journeyman The ratioof pre apprentices shall be at the direction of theemployer There shall be no restriction on the workassignments designated by the employerThe December 1983 contract proposal, unlike Respondent s previous contract proposals, divides the employees into two separate categories for purposes ofwages and employee benefits, current employees, newhires, and recalled employeesThe December 1983 contract proposals wage and benefitpackage9 for the pipefitters and plumbers classifiedas journeymen and apprentices who were currently employedwas less than had been provided for under thewage and benefit package in Respondents March 221983 and July 6, 1983 contract proposals and was lessthan what was being paid to the Respondents journeymen and apprentice pipefitters and plumbers under theterms of the 1981-1983 contractRegarding new hires or recalled employees classifiedas journeymen and apprentices, the December 1983 contract proposal provides for the same amount of employeebenefit contributions as for current employees employedin those classifications but provides for an hourly rate ofpay of $10 for journeymen, which is substantially lessthan the rate called for in the 1981-1983 contract forjourneymen and at least $6 71 an hour less than thehourly rate called for in Respondents March 22 1983and July 6 1983 contract proposals for journeymen Because apprentices are paid a percentage of a journeyman s hourly rate of pay the hourly rate for newly hiredor recalled apprentices in the December 1983 contractproposalwas reduced by the same percentage as thejourneymen sRegarding the new classification of employees designated as pre apprentices ' the December 1983 contractproposal provides that plumbers and pipefitters employedin this classification be paid a minimum hourly rate of $5if currently employed and a minimum hourly rate of $4if they are new hires or recalled workers It also provides that, unlike the journeymen and apprentices thepre apprentices are ineligible to receive the contracte As did Respondents March 22 1983 and July 6 1983 contract proposals the December 1983 contract proposal gave Respondent the rightto unilaterally raise the employees contract minimum hourly rates ofpayfringe benefits, but are eligible to participate in Respondent s profit sharing and major medical insurance plansLastly, the December 1983 contract proposal containsanon severabilityprovisionwhich in substance provides that the parties understood that the December 1983contract proposal is called a package agreement and thatno provision is severablethat is each provisionherein is in consideration for the entire Agreement andto benefit from any provision a party must assume thebenefits and obligations of the entire Agreementb Local 208 s January 20 1984 contract proposalLocal 208 s January 20, 1984 contract proposal is offective by its terms from the date of execution until May31 1985 rather than May 31, 1984, as provided for byRespondents December 1983 contract proposalThe recognitionclauseinLocal 208 s proposal includes all employees who performed pipefitting work inthe pipefitting industry within the jurisdiction of Local208Respondents contributions on behalf of the journeymen andapprentices to the several contract benefit fundswere the same through May 31, 1984 under Local 208 sproposal as under Respondents proposal but effectiveJune 1, 1984 Local 208 s proposal calls for an increaseof $1 50 an hour to be divided among wages and fringesRegardingwages,Local 208 s proposal does not, asdid Respondent s divide the journeymen and apprenticesinto presently employed employees and new hires Local208 proposed that journeymen and apprentices be paid$1 30 an hour more than Respondent had proposed andalso proposed that effective June 1, 1984 they be granted an increaseof $1 50 an hour to be broken down between wages and fringesIn itsJanuary 20 1984 proposal Local 208 also included an agreementdealing with the creation of a new classificationof workers, known as special journeymanThis agreement providedSpecial journeyman shall be primarily used forperforming work which does not require all of theskillsof a journeyman However the special journeyman may be assigned to perform any work forwhich he is qualified under the direction of a journeymanThe ratio of special journeyman shall be two special journeymen to each journeyman pipefitter notto exceed 30 percent of the total pipefitters employed by [Respondent]Special journeyman shall only be employed onthose contracts that the total of plumbing heatingairconditioning and piping contracts does notexceed two and one half million dollarsLocal 208 proposed that the special journeyman bepaid an hourly rate of pay ranging from a minimum of$5 03 to a maximum of $10 06 It also proposed that Respondent contribute on their behalf to the contract healthinsurance fund as they did for the journeymen and apprentices but would not have to contribute on behalf ofthespecial journeyman to the other contract benefitfundsAlsoLocal 208 proposed that the above agree 482DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDment concerning the specialjourneyman remain ineffect for 6 months from the date of execution and fromyear to year thereafterunless terminatedby both parties3The implementation of Respondents December29 and 30, 1983 contract proposals andRespondents employment of pre apprenticesAs I have found supra, during the December 291983negotiations session, Respondent informed Local 3 itintended to implement its final offer [the December 29 proposal] effective January 1, 1984,and on January 26,1984, informed Local 208,We areat impasse andwill implement our last offer [the December 30 proposall " The evidence presented on the issue of whether Respondent implemented either of these contract offers followsRespondent did not implement the terms of its December 1983 contract proposal in two respects the paymentsmade by Respondent on behalf of its journeymen plumbers and pipefitters to the several contract benefit fundswere mailed directly to the pipe industry insurance fund(fund),whereas the December 1983 contract proposalprovided the payments be mailed directly to the officesof Local 3 and Local 208 which would transmit them tothe fund, and the December 1983 contract proposalomits Respondents contribution to the contract administration fund, whereas Respondent continued to pay contributions of 12 cents an hour to this fund as agreed onunder the 1981-1983 contractIn hiring plumbers and pipefitters Respondent did notuse the Unions hiring halls It was not required however,under the December 1983 contract proposal to givethe Unions an opportunity to refer these job applicantsbecause as all the plumbers and pipefitters hired by Respondentwere classified aspre apprentices,allofwhom were exempt from the hiring hall provisions oftheDecember 1983 contract proposalLikewise thepre apprentices"were specifically excluded from theDecember 1983 contract proposal's union security provision thus Respondents failure to enforce the union security provision as to those workers was not inconsistentwith the terms of the proposal and in any event theUnions never requested Respondent to enforce theunion security provision Finally the fact the Respondent continued to permit the journeymen in its employ totake the two 10 minute break periods provided for underthe terms of the 1981-1983 contract, does not conflictwith the terms of the Respondents December 1983 contract proposal because as there is nothing in that proposalwhich precluded its employees from taking two 10minute breaks in addition to their lunchbreakThe sole evidence showing Respondent implementedthe December 1983 contract proposal is that pursuant tothe terms of that proposal Respondent employed plumbers and pipefitters who were classified as pre apprenticesAs a matter of fact all the plumbers and pipefitters hiredby Respondent subsequent to January 1 1984, were classified by Respondent as pre apprentices The first plumber pre apprentice was hired May 17, 1984 and the firstpipefitter pre apprentice was hired April 30 1984 Between May 17, 1984 and October 7, 1985, Respondenthired 41 plumbers all of whom it classified as pre apprentices' and between April 30, 1984, and October 251985 hired 24 pipefitters all of whom it classified as preapprentices 10 Consistent with its December 1983 contract proposal, Respondent did not contribute to the contract benefit funds on behalf of the pre apprentices anddid not pay any of them less than the proposed $4 minimum hourly rate of pay for this classification Therecord reveals that the hourly rates paid to the 41plumber pre apprentices range from a minimum of $4 anhour paid to one and a high of $18 an hour paid to one,with the minority at the low end of the scale and the majority toward the middle Regarding the 24 pre apprentice pipefitters, their hourly rates of pay range from aminimum of $8 paid to three and a high of $17 paid toone,with the rest of the pre apprentices being paid between $10 and $15 an hour4 The events of June-August 1984Following Respondents communication to Local 3and Local 208 on December 29, 1983, and January 26,1984, respectively, stating it intended to implement theDecember 1983 contract proposal, there was no furthercommunication between the parties until June 20 1984,when Local 3 and Local 208 received copies of a proposed contract from Respondent with an accompanyingletter dated June 19 1984, statingPlease find enclosed a package for your approvalwhich must be accepted in total prior to July 1,1984We are prepared to discuss this enclosure withyou at your requestThis proposal will be implemented in its entiretyJuly 1, 1984On June 27, 1984 and July 3, 1984, respectively, Local3 and Local 208 each wrote Respondent it had reviewedand rejected the June 19 1984 contract proposal and informed Respondent they wanted to meet with Respondent to discuss the terms of a new contractOn or about July 1 1984 Respondent declared an impasse and implemented its June 19 1984 contract proposalLocal 3 and Respondent did not have any negotiations about Respondents June 19, 1984 contract proposalprior to its implementationNo meetings were held between Local 208 and Respondent concerning the June 19 1984 contract proposalThe parties did not stipulate whether Respondent in factimplemented this proposal in the unit represented byLocal 208 It is a fair inference, however that Respondent implemented the proposal in that unit, inasmuch asthe parties stipulated that it implemented the proposal inthe unit represented by Local 3 Also in its August 15,10 Following its hire of a plumber pre apprentice on May 17 1984 Respondent hired three in June 1984 three in July two in September twoinOctober two in November and two in December three in January1985 three in February five in March three in April two in June onein July eight in August and one in October Following its hire of a pipefitterpre apprentice on April 30 1984 Respondent hired one in May1984 two in June one in July three in August six in September two inOctober and one in December two in April 1985 one in August one inSeptember and three in October HOWARD ELECTRICAL & MECHANICAL1984 letter to Local 208, infra, Respondent by tellingLocal 208, If you do not accept this change in our implemented proposal [referring to the June 19, 1984 contract proposal], in effect admitted it had implementedthe June 19, 1984 contract proposal in the unit represented by Local 208Respondents June 19 1984 contract proposals made toLocal 3 and Local 208 were identical in substance andwill be referred as Respondent's June 1984 contract proposal It was effective from the date of execution untilMay 31, 1985 The proposal differs from RespondentsDecember 1983 contract proposal in a number of significant respects, as followsBesides excluding pre apprentices, as did the December 1983 contract proposal, the June 1984 contract proposal s recognition provision excludes apprentices fromthe bargaining unit The hiring of employees" (hiringhall) provision also excludes apprentices, as well as preapprentices, from its coverage and does not obligate Respondent to give the Unions an opportunity to refer applicants for employment, but gives Respondent theright to hire any particular person without goingthrough the hiring hallThe June 1984 contract proposalomits the union security provision contained in theDecember 1983 contract proposal The wage provisionin the June 1984 contract proposal omits the two tiersystem of wage rates for current employees and newhires, contained in the December 1983 contract proposaland, unlike the December 1983 contract proposal, contains only a single employee classification, that of journeymanand proposes that journeymen plumbers andpipefitters receive a minimum hourly rate of pay including vacation pay, of between $7 50 and $20 "1 The`Health,Welfare, Vacation and Other Funds provisionin the June 1984 contract proposal eliminates Respondent s contribution to theApprentice and JourneymenTraining Fund contained in the December 1983 contract proposal and also unlike the December 1983 contract proposal imposes the following conditionThe Employer shall continue to provide benefitspursuant to the above listed funds until such timethat pursuant to the Internal Revenue Code s antidiscrimination provisions it becomes necessary toalter the employers benefit program in order tomaintain the qualified nature of such programs Insuch case, all employees shall be eligible to participate in all employer group benefit plans such asprofit sharing and major medical, as specified ineach plan and the Employer shall then ceasemaking contributions pursuant to the above listedfactsOn July 23 1984, Local 3 filed its charge in Case 27-CA-8889 alleging Local 3 was a collective bargainingrepresentative of an appropriate unit of all journeymenand apprentice plumbers employed by Respondent and," The December 1983 contract proposal provides that current employed journeymen would receive a minimumhourlyrate of pay includmg vacationpay of $1677and tnat new hires would receive $10 Undereach proposal Respondent maintained the right to unilaterally increasethose minimum wages483in violation of Section 8(a)(1) and(5) of the Act, Respondent on or about July 1, 1984,and continuing todate, failed and refused to bargain with Local 3 by unilaterally changing the wage ratesworking conditions,and terms of employment of the employees in the approprate unitOn August 15, 1984 Respondent sent Local 3 andLocal 208 a new proposal which changed the benefitfund portion of Respondents June 1984 contract proposalMore specifically,by identical letters dated August15, 1984 Respondent notified the Unions that with respect to theHealthWelfare,Vacation and OtherFunds provision of its June 1984 contract proposal, thatRespondent was now proposing to add the followinglanguageEach employee covered by this agreement shall begiven the option to participate in the above Plans[referring to the contract employee benefit plans]subject to the approval of the trustees of the variousfunds, or to participate in the Company s profitsharing plan and major medical plan subject to therules for eligibility provided for in said plansIn this letter Respondent also statedIf you do notaccept this change in our implemented proposal byAugust 20,1984we will presume that you have rejectedthe change and we will implement it immediatelyLocal 3 and Local 208 responded to Respondent sAugust 15,1984 proposal by identical letters datedAugust 16,1984 and August 20 1984 respectively inwhich they rejected the proposal and informed Respondent that Respondents August 15 letter contains proposalswhich have never been discussed or negotiatedWeare prepared to meet with you to negotiate a new contractOn August 22 1984 in Case27-CA-8924 and onAugust 28 1984 in Case27-CA-8889-2,Local 208 andLocal 3, respectively filed identical charges which allegethat Local 208 and Local 3 are the collective bargainingrepresentatives of an appropriate unit of all journeymenand apprentices employed by Respondent,and furtherallege that,in violation of Section 8(a)(5) and(1) of theAct,Respondent on or about August 15 1984 failedand refused to bargain with Local 208 and Local 3, inthat [Respondent]without discussion or bargaining with[Local3/Local 208],has threatened to and has unilaterally altered the compensation and terms of employmentof bargaining unit employees by revising the provisionsof the employee pension medical insurance and vacationprogramsOn September 25 1984,Local 208inCase 27-CA-8924 filed an amended charge The amendment added tothe initial charge the allegation that commencing on orabout February 22, 1984 and continuing to date Respondent had violated Section 8(a)(1) and (5) of the Actby unilaterally changing the wage rates working conditions, and terms of employment of the unit employees5The October 17, 1984settlement agreementsOn October 17 1984 theBoard s RegionalDirectorfor Region27 approvedan informal settlement entered 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinto by Respondent and Local 3 in Cases 27-CA-8889and 27-CA-8889-2 and by Respondent and Local 208 inCase 27-CA-8924 The settlement agreement in Cases27-CA-8889 and 27-CA-8889-2 provides in pertinentpart that Respondent would do the followingWE WILL NOT fail or refuse to bargain in goodfaithwith Plumbers Local Union No 3 concerningwages, hours, and other terms and conditions of employment for employees in the following appropnate bargaining unitAll journeymen plumbers and gas fitters, apprentice plumbers and gas fitters, area plumber foremen, general plumber foremen, plumber foremen,Journeymen pipefittersapprenticepipefitters,area pipe fitter foremen general pipefitter foremen, and pipe fitter foremen who are employedby the Employer excluding all other employeesoffice clerical employees, guards and supervisorsas defined by the ActWE WILL NOT refuse to bargain in good faith bybargaining to impasse about provisions excludingemployees from the appropriate unit describedaboveWE WILL revoke and rescind retroactive to January 23, 1984 all unilateral reductions in pay andbenefits affecting our employees in the appropriateunit described above and will make whole employees for all losses they sustained as a result of anysuch change All other unilateral changes affectingunitemployees will be revocable at the request ofPlumbers Local Union No 3WE WILL, upon request, bargain in good faithwith Plumbers Local Union No 3 as the exclusiverepresentative of all employees in the appropriateunitwith respect to rates of pay wages hours ofemployment and other terms and conditions of employmentWE WILL reimburse all employees retroactive toJanuary 23, 1984, in an amount equal to the difference between the wages and benefits which theywould have received if the wage rates and all otherterms and conditions of their employment, had beencontinued without change as they existed on January 23 1984, and we will make remittance to allemployee benefit trust funds to which we were obligated to make contributions under terms and conditions of employment as they existed on January 231984 of the full amount of such contributions lessthe sum of any contributions which we have madeto each respective fund since said dateThe settlement agreement also provided thatAl Farrelland all similarly situated employees, to be made wholeby payment to each of them in the amount of backpayand benefits plus interest to be computed by the RegionalDirector in accordance with existing Board formulaThe record reveals that Al Farrell was hired by Respondent as a plumber on June 27, 1984, and was terminated on July 25 1984 (Jt Exh 28(1) and Tr 7) and wasclassified as apre apprentice and paid$12 an hour andthat like all the other plumbers in Respondents employclassified as pre apprentices, Respondent did not contribute on his behalf into the contract benefit fundsIn entering into the settlement agreementwith Local208 in Case27-CA-8924,Respondent agreed to abide byprovisions which were identical to the above describedprovisions in the agreement in Cases27-CA-8889 and27-CA-8889-2 between Local 3 and Respondent, withthreemodifications(1) the appropriate unit in Local208 s settlement agreement included the classificationprovisional apprentices as being within the appropriateunit, (2) the two paragraphs contained in the Local 3 settlement agreement inwhichRespondent agrees torevoke and rescind the unilateral reductions in pay andbenefits retroactively to January 23 1984,and to reimburse the employees for their lost wages and benefits retroactively to January 23, 1984 had been changed in theLocal 208 settlement agreement to read February 22,1984 rather than January 23, 1984 and(3) the Local 208settlement agreement provides that[Respondent] willmake whole all affected employees by payment to eachof them for backpay and benefits plus interest to be computed by the Regional Director in accordance with existing Board formula,and unlike the settlement agreementin the Local 3 case makes no mention of any particularemployee or similarly situated employees6The 1985 negotiationsOn February 28, 1985, the Unions and Respondent resumed collective bargaining negotiations andwith theagreement of all partiesRespondent bargained jointlywith representatives of Local 3 and Local 208 Subsequently in 1985 five bargaining sessions were heldMarch 22, July 11, July 17, July 31 and August 7During the March 22, 1985 bargaining session theUnions submitted contract proposals for their respectivebargaining unitsThese two proposals were identical invirtually all significant respects and for the sake of convenience are referred to as the Union March 22 1985contract proposalThe Union March 22, 1985 contract proposal is effective from the date of execution until May 31, 1989 Itsrecognition provision provides for Respondent to recognize Local 3 as the exclusive bargaining agent of all employees employed by Respondent performing plumbingwork in the plumbing industry within Local 3 s jurisdiction and provides for Respondent to recognize Local 208as the exclusive bargaining agent of all employees employed by Respondent performing pipefitting work in thepipefitting industry within Local 208 s jurisdictionTheproposal also includes a hiring hall provision givingLocal 3 and Local 208 the first opportunity to refer jobapplicants to RespondentRegarding wages the Union March 22 1985 contractproposal does not include the special journeymen classification included in the January 20 1984 Local 208contract proposal and does not provide for a change inthe existing hourly rates of pay for journeymen or apprentices It provides however, that effective November5 1986 the minimum hourly rate of pay for journeymen HOWARD ELECTRICAL & MECHANICAL485plumbers and pipefitters would be increased to $19 07and that apprentice plumbers would be paid the hourlyrate set forth in Respondents December 1983 contractproposal and that the apprentice pipefitters would bepaid between $1 70 and $2 16 an hour more than the apprentice plumbersThe provision in the Union March 22, 1985 contractproposal entitled `Health,Welfare, Vacation and OtherFunds" is identical to Respondents December 1983 contract proposal insofar as the amount of the Respondent semployee benefit contributions are concernedDuring the next bargaining session held July 11, 1985,Respondent submitted to the Unions contract proposalsfor their respective unitsThese proposals, although inseparate documents, are identical in content and for thesake of convenience are referred to as the Respondent sJuly 11, 1985 contract proposal The duration of the July11, 1985 contract proposal is from the date of its execution until May 31, 1986 In substance it is identical to Respondent s December 1983 contract proposalDuring the next bargaining session on July 17, 1985,Respondent asked the Unions negotiators to identify theparts of the July 11, 1985 proposal which were "a problem to them and asked the Unions negotiators to listthe problem items in order of priority and explain to Repondent's negotiators how they thought these itemscould be resolved The Unions negotiators compliedwith this request as followsThe Unions negotiators requested an individual wagerate for each employee classification and the same rate ofpay for current employees new hires, and recalledformer employees rather than the two tier wage systemproposed by RespondentThe Unions negotiators requested that pre apprenticeswho were excluded from the contract bargainingunit under Respondents contract proposal, be coveredunder the contract provisions dealing with recognition,union securityhiring of employees, andwages andbenefitsThe Unions negotiators objected to Respondents proposed "working provisions clause which obligated employees to make corrections at the minimum wage forwork that had to be redone because it did not meet required specifications and obligated the Unions if required by an arbitrator to furnish the required materialstomake these corrections and to reimburse Respondent10 percent for extra overhead costs incurred because thework had to be redoneThe Unions' negotiators objected to the provision inRespondents contract proposal entitledPerformanceAppraisalswhich, in substance, provided that wages negotiated in the contract were minimum wages and gaveRespondent the right to unilaterally increase employeeswages and to grant employees incentive bonuses basedon productivity and performanceThe Unions' negotiators objected to the portion of Respondent s contractualno strike no lockouts provisionwhich provided that although employees covered by thecontract would not be disciplined for refusing to cross anauthorized AFL-CIO picket line, the employees wouldbe expected to come to work if furnished a separate gatefrom the gate used by the picketing unionThe Unions negotiators objected to the proviso in Respondent s proposed grievance and arbitration proposalwhich provided, [t]he grievance and arbitration processin this Agreement shall be the only recourse the employees shall use against his or her EmployerThe negotiators discussed the section of Respondent scontractual hiring hall proposal which dealt with theright of Respondent to call for someone by nameThe negotiators discussed the duration of Respondent sproposed contractRegarding the proposed contract provision entitledHealth,Welfare,Vacation and Other Funds theUnions negotiators indicated that they wanted a penaltyprovision included for late employee benefit fund contributionsThe Unions negotiators asked for certain unspecifiedchanges in the contract management rights clause proposed by RespondentLastly the parties discussed the provision in Respondent s proposal entitledSupervisionand the Unions negotiators agreed that the matters contained there werenot negotiableAt the next bargaining session held July 31 1985, theparties discussed the wage rates presently being paid bynonunion contractors in the area and agreed nonunioncontractors pay their employees between $10 and $12 anhour Respondent submitted a revised contract proposal,which by its terms was effective on the date of executionuntilMay 31, 1986 Respondents negotiators informedthe Unions negotiators that the revised proposal incorporated some of the changes requested by the Unionsnegotiators at the last negotiation sessionThe Unionsnegotiators stated they would review the Company snew proposal and submit their contract proposal to Respondent at the next negotiation sessionRespondents July 31 1985 proposal differed from itsJuly 11, 1985 proposal in the following respects Thecontractrecognition,union security ' and hiring ofemployees provisions included the pre apprentice classificationwhich had been excluded from these provisionsin the July 11 proposal 12 the part of the contract gnevance arbitration procedure proposed by Respondent stating the grievance arbitration procedure was the only recourse the employee could use against Respondent, wasqualified by the provisoThis does not prevent an employee from filing a charge with the National Labor Relations Board or with the EEO after arbitrators decisionis rendered , the no strike no lockouts provision stating employees were expected to come to work if theywere furnished a separate gate was supplemented in theJuly 31 proposal by the following language,And theEmployer is notified by the owner or owner's representative to man the project or the Employer will be inbreach of contract and will be assessed all costs becauseof this action taken by the employees , the provisiondealingwith the employees and Unions obligationswhen employees work failed to meet required specifica12 TheJuly31 proposal however still gaveRespondent the right toassign pre apprentices to performany work for which they were quahfled and also provided as did the July 11 proposalthat the ratio of preapprenticesshall be at thediscretionof the Employer 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtions,was modified by Respondents July 31 contractproposal but still required the employee to redo thework on his own time, the July 31 proposal omitted theperformance appraisalsprovision that in substancegave Respondent the right to unilaterally increase theemployeeswages, also in response to the Unions request the July 31 proposal eliminated from the contractmanagement rights clause the provision giving Respondent the exclusive right to grant merit increases and incentive bonuses', the section of Respondents hiring hallproposal which reads, If the employer desires to hireany particular person byname,was changed to readIf the employer desires to hire one particular person byname,per job , also in response to the Unions concerns,the July 31 proposal added a penalty clause to the proveSion dealing with Respondents obligation to contributeto the employee benefit funds, the July 31 proposal,which still retained the July 11 proposal s two tiersystem of wages, proposed that current employees classifeed as journeymenwould be paid a minimum hourlywage of $18 10 as contrasted to the hourly rate of $16 77for this classification in the July 11 proposal likewiseunder the July 31 proposal, when compared with theJuly 11 proposal, current employees classified asapprentices'received an hourly increase of between 53cents and $1 14 per hour depending on the stage of theirapprenticeship the July 31 contract proposal providedfor new hires and recalled employees classified as journeymen to receiveaminimumhourly rate of $12,whereas the July 11 proposal set a minimum hourly rateof $10 for this classification likewise under the July 31proposal,when compared with the July 11 proposal,new hires and recalled unit employees classified as apprenticesreceived an hourly increase of between 70cents and $140 depending on the stage of their apprenticeshipfinally,while employees classified as pre apprenticeswere not eligible under the July I1 contractproposal to receive benefits under the contract benefitplans the July 31 proposal provides that pre apprenticeswere eligible to receive health and welfare benefits underthe contracts health and welfare planAt the next negotiation session held August 7 1985,Respondent asked for the Unions contract proposal TheUnions negotiators replied by stating they did not intendto submit a contract proposal and handed Respondent snegotiators identical letters which read as followsPlumbers Local Union No 3's negotiating committee has reviewed the contract proposal you submatted on July 31, 1985 Your latest contract proposal is less favorable than previous offers in manyrespectsFor example, it contains no provisions forpayment of overtime, nothing about work periods,and no schedule of hoursFurthermore, your proposal fails to address themany items of concern to the Union that have beenthe subject of negotiations for the past two yearsYour proposal still would allow you free reign toassign bargaining unit work to supervisors, including foremen who have been covered by all of ourprevious agreements with Howard Mechanical Yetyou would exclude foremen from the recognitionand union security clauses while retaining the rightto designate foremen in unlimited numbers at yourdiscretionYou also propose to be able to hire preapprentices" in unlimited numbers and to assignthem work without any restriction Under your proposal, a job could be manned entirely by so calledsupervisors and pre apprentices, and thereby denyany work to journeymen and apprentice membersof the Union And since no Pension contributionswould be paid on supervisors or pre apprentices,your proposal would providea meansfor you toevade your obligations to the Pension FundWe have repeatedly objected to your variousproposals for these reasons, just as you have repeatedly rejected our proposals that address these concernsFor example you have adamantly [sic] refused to consider our proposal that would allowyou to utilize helpers under existing ratios and forcertain workWe have also informed you on several occasionsof our objection to your proposal for a one yearcontract, the two tier wage structure (under whichallmembers of the Union would be treated as newor rehired employees at the low wage rate), to yourcall by name proposal, to the no strike clause, toyour proposal that employees must correct allegedly defective work on their own time without payand to numerous other regressive proposals Yourlatest offer includes all of these previously rejectedproposals, or worseIt has been obvious to us for a long time that youdo not truly want to reach agreement with thisLocal Union You have repeatedly advanced proposals which would strip your employees of all therights they have achieved over many years of collectivebargainingYour proposal to pay journeymen licensed plumbers $12 00 an hour or one thirdless than what Union Journeymen nresently make isbut one example of your total lack of good faithYou have gone through the motions of bargaining for over two years since our last agreement expired [sic] in May, 1983We are no closer today inreachingan agreementthan we were when negotiations commencedWe are convinced that this iswhat you intendedall alongWe will not continue to engage in this futile exerciseWe reject your latest proposal and we will decline to make any further counter proposals untiland unless you substantially change your positionon items which we are presently deadlocked on Asfar as we are concerned the parties are at impasseand have been for sometime Accordingly, weintend to advise the Trustees of the Pension Fundof thesituation and requestthem to proceed to collect your withdrawal liabilityRespondents negotiators denied the negotiations wereat an impasse and pointed out that at the last negotiationsessionon July 31 1985 Respondent as requested by theUnions, submitted a new contract proposal which hadrevised its previous proposal in several respects The Respondent's negotiators stated Respondent had been pre HOWARD ELECTRICAL & MECHANICALpared to make additionalchanges inits contract proposalinan effort to satisfy the Unions' complaintsTheUnions negotiators replied they were not interested infurther negotiations and would notify the trustees of thepension fund that negotiations had reachedan impasseOn August 27, 1985, Respondent, by identical lettersto the Unions, replied to the Unions' above describedAugust 7 letters, as followsWe were shocked to have your letter hand delivered to us at the earlystagesof our meeting August7, 1985, because we were prepared to present a proposal to you that contained a number of concessionsas requested by you during our meeting of July 31,1985We were also shocked to read in your letterstatements which contradict those you have madein recent bargainingsessions,including some ofwhich amount to your withdrawing previouslygranted concessionsWe strenuously disagree with your statement inyour August 7, 1985 letter that you believe that thepartiesare at impasseRather, it isour position thatsubstantial concessions have been made in recentmeetingsby both parties and we were preparedduring our August meeting to present even moreconcessionsJack Howard is presently out of town and willnot be back until September 16, 1985 Based onwhat we have already indicated to you we wereprepared to do during our August 7 1985 meeting,we accept your challenge to sit down and substantially change our position on a number of important itemsWe would request, therefore, thatyou contact us so that we may schedule the nextcouple of meetings to take place after Mr HowardreturnsIn closing, we wish to reiterate it is the company s position that the parties are not at impasse andthat further negotiations will be most fruitfulWethink it is unfortunate that you took the position expressed in your letter at the beginning of theAugust 7 1985meeting inlight of the companybeing prepared to make some substantial concessionsOn September 10, 1985 the Respondent, by letter notified the Unions it intended to file unfair labor practicecharges if the Unions did not set a date for the resumption of negotiationsOn September 18 1985 Local 3 and on September 201985Local 208, wrote identical letters to Respondent inresponse to its above described August 7 letter In theirresponse, the Unions, in pertinent part, statedIf you do in fact have a new proposal which youwould like for us to consider, we suggest that yousend it to us at your earliest opportunity After wehave had a chance to review your new proposal,we will contact you about scheduling another meetmg Meanwhile it remains our position that the partiesare at impasse for the reasons stated in ourletter of August 7487On August 11, 1985, Respondent submitted to theUnions, by mail, separate but identical contract proposalsRespondent s October 11, 1985 contract proposal differs from its July 31, 1985 contract proposal in these respectsThe provision in the July 31, 1985 proposal providing for the correction of work by employees was deleted in its entirety, the language concerning Respondent's late payment penalty for being late in making itscontributions to the various contract benefit funds wasrevised to obligate Respondent to make these payments 5days earlier, if it wanted to avoid incurring a penalty, thetwo tier system of wages which divided employees intocurrent and new or recalled employees was in effectabolished under the October 11, 1985 proposal In thislast respect, the minimum hourly wage rate for currentlyemployed journeymen was reduced from the July 31proposed hourly rate of $18 10 to $16 80 and the minimum wage rate for new hires or recalled journeymenwas increased from the July 31, 1985 rate of $12 to$16 80 Consistent with the above changes the October11, 1985 proposal proposed that the rates for currentlyemployed apprentices be reduced and that the rates beincreased for newly hired or recalled apprentices, so thatboth groups would be paid the same minimum hourlyrateLastly, the minimum hourly rate proposed by theOctober 11, 1985 proposal for the newly hired or recalled pre apprentices was increased from $4 to $5 whichwas the rate being proposed for the currently employedpre apprenticesRespondent'sOctober 11, 1985 contract proposalfailed to bring the Unions back to the bargaining tableand there was no further contact between the partiesabout negotiations until June 24, 1986 when Respondentwrote the Unions that if they did not contact Respondent for a bargaining session by July 1, 1986 Respondentwould file unfair labor practice charges with the NationalLabor Relations Board alleging they were refusing tobargain in violation of the ActPrior to Respondents June 24, 1986 demand that theUnions resume bargaining Respondent on or about May29 1986 had received a letter from the fund administrator of the board of trustees of the Colorado pipe industrypension fund, the fund Respondent had been obligated tocontribute to during the term of the 1981-1983 contracton behalf of the unit employees' pension benefits Theletter informedRespondent that because the fund srecords indicated Respondent had not contributed to thefund since December 31, 1984 and because the fund hadbeen advised that negotiations for a new contract between Respondent and the Unions had reached impasse,'the fund s trustees concluded Respondent hadwithdrawn from the Plan and, accordingly was subjectto the withdrawal liability provisions of the MultiEmployer Pension Plan Amendments Act of 1980, aFederal enactment amending the Employee RetirementIncome Security Act of 1974 (ERISA)The fund administrator advised Respondent its withdrawal liabilitytotaled $555,852 and demanded paymentOn July 17, 1986, Respondent wrote the fund contesting its conclusion that Respondent had withdrawn fromthe plan and specifically challenged the assertion that ne 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgotiations between Respondent and the Unions were atan impasseOn July 17, 1986, in Cases 27-CB-2373 and 27-CB-2374 Respondent filed charges against the Unions allegmg that, in violation of Section 8(b)(3) of the Act, sinceabout July 1, 1986, the Unions had failed and refused tomeet and confer with Respondent in good faith at reasonable times and places As of the date of the hearing inthis case-January 21, 1987-the Board s Regional Director for Region 27 had not made a determination onthe merits of these chargesOn November 5, 1986 Respondent wrote the Unionsseparate but identical letters informing them that Respondent accepted their March 22, 1985 contract proposal in itsentiretyInNovember 1986 shortly after receiving Respondent s November 5, 1986 letter, the Unions wrote separatebut identical letters to Respondent stating that theirMarch 22, 1985 bargaining proposal was no longer openfor acceptance due to the lapse of time and changed circumstances The Unions informed Respondent they weretreating Respondents letter of November 5, 1986, as anadoption by Respondent of the Unions March 22, 1985contract proposalwhich Respondent was now proposing for the Unions acceptance In order to properlyevaluate the proposal the Unions asked Respondent tofurnish them certain informationOn November 26 1986, Respondent renewed itsdemand to the Unions that they accept and execute theagreement embodied in their March 22 1985 contractproposalOn December 2, 1986, the Unions reiteratedtheir refusal to do thisOn December 8, 1986, Respondent filed chargesagainst the Unions in Cases 27-CB-2425 and 27-CB-2425-2 alleging that since on or about December 2 1986the Unions had violated Section 8(b)(3) of the Act by refusing to meet with Respondent in good faith and by refusing to execute a collectivebargainingagreementagreed to by the parties As of the date of the hearing inthis case, the Regional Director for Region 27 had notmade a determination on the merits of these chargesB Discussion and Conclusions1The settlement agreementsOn July 23 1984 in Case27-CA-8889 Local 3 filed acharge alleging in substance Respondent violated Section8(a)(5) and(1) of the Act on or about July 1 1984 byunilaterally changing the wage rates, working conditions,and terms of employment of the employees representedby Local 3 On August 22,1985, in Case27-CA-8924,Local 208 filed a charge and on August 28 1984 Local3 filed an identical charge in Case27-CA-8889-2 alleging that on or about August 15, 1984, Respondent violated Section 8(a)(5) and(1) of the Act by threatening tochange and by unilaterally changing the provisions ofthe pension,medical insurance,and vacation programs ofthe employees represented by the Unions Lastly onSeptember 25 1984 Local 208 filed an amendment to itscharge in Case27-CA-8924 which alleged that commencing on or about February 22 1984 and continuingto date,Respondent violated Section 8(a)(5) and (1) ofthe Act byunilaterally changing the wage rates,workingconditions and terms of employment of the employeesrepresentedby Local 208On October 17, 1984,the Board s Regional DirectorforRegion 27 approved the settlement agreements entered into by and between the Unions,Respondent andcounsel for the General Counsel in the aforesaid casesThe appropriate bargaining unit described in each ofthe settlement agreements includes within the unit theclassificationsof journeymen and apprentice plumbersand pipefitters,however, the unit description in theagreement covenng the employees representedby Local208 also includes the classificationprovisional apprentices'as being within the unitIn the settlement agreement covering the unit represented byLocal 3,Respondent promises to revoke andrescind retroactive to January 23, 1984 all unilateral reductions in pay and benefits affecting the unit employeesand to reimburse the employees retroactive to January23, 1984 the difference between the wages and benefitsthey would have received if the wages and benefits hadbeen continued as they existed on January 23, 1984and promises to make the employees benefit trust fundcontributions that it was obligated to make on January23, 1984 AlsoRespondent promises, on request, to bargain in good faith withLocal 3 asthe exclusive representative of all the employees in the appropriate unitThe language set forth in the settlement agreementcovering the unit representedby Local 208contains theidentical language except that whenever the date January 23,1984 appears in theLocal3 agreement it readsFebruary 22 1984 in theLocal 208agreementJanuary 23 1984 is the start of the 10(b) limitationsperiod for the chargesfiled by Local 3 in Cases 27-CA-8889 and 27-CA-8889-2 The startof the 10(b) limitations period for the chargefiled by Local208 in Case27-CA-8924 is February 22 1984No evidence was presented about the negotiations between the parties which led up to and resulted in the settlement agreementsNeverthelessRespondent contends[t]herewas an oral understanding that the agreementswould be interpreted in accordance with Respondent spositionRespondent,in support of this contentionrelies on its attorneys letter of February 28 1985 sent tothe Regional Director in Cases27-CA-8889 and 27-CA-8889-2 Thisletterwas sent several months after the settlement agreements were executed,when the RegionalDirectorwas investigating the Unions claim that theagreements had not been complied with In this letterRespondent'sattorney informed the Regional DirectorAs you know,the agreement for purposes of remedygoesback toJanuary 23 1984 It was made very clear inthe discussions between myself and the Region prior toexecuting the settlement agreement that as to remedy thecompany s offer [referring to the December 1983 contractoffer],which was put in effect in January prior tothe 23rd,did not have to be disturbedRespondent'scontention is without merit because (1)no evidence was presented that in fact Respondents attorney before executing the settlement agreement hadreached an understanding with the representatives of the HOWARD ELECTRICAL&MECHANICALRegional Director or the General Counsel or the Unions,or even informed them,itwas his understanding that theterms of the settlement agreements would not disturbRespondents December 1983 contract proposal whichhad been implemented,and (2)the Regional Director inresponse to Respondent attorney s February 28 1985letterwrote the attorney denying that the attorney hadever communicated such an understanding to the Regionprior to his February 28, 1985 letter The fact the RegionalDirector failed to answer the February 28, 1985letter from Respondents attorney for several months andthe lapse of time between the execution of the settlementagreements and the start of the Regional Director's investigation into whether Respondent had complied withthe agreements,is insufficient to establish Respondent sclaimed oral understandingSubsequent to the execution on October 17, 1984, ofthe settlement agreements,Respondent continued to classify each plumber and pipefitter it hired as a pre apprentice and to unilaterally establish their hourly rates of pay,and did not contribute on their behalf to the employeebenefit funds established by the 1981-1983 contractIn or about the fall of 1985,a representative of theBoards Regional Director advised Respondents lawyeritappeared Respondent had not complied with the termsof the settlement agreements because it was continuingto classify the plumbers and pipefitters it was hiring aspre apprentices and was in effect excluding them fromthe collective bargaining unit with respect to their wagesand other employment benefitsRespondents lawyertook the position that in continuing to hire plumbers andpipefitters and classifying them as pre apprenticesRespondent was acting consistent with the terms of the settlement agreements He explained that Respondents December 1983 contract proposal gave it the right to classify all its pipefitters and plumbers as pre apprentices andto exclude them from the coverage of the proposal sfringe benefit provisions, and to unilaterally set theirrates of pay,as long as they were paid at least $4 anhour Therefore,Respondents lawyer explained,becausethe terms of the December 1983 contract proposal hadbeen implemented in January 1984, prior to either January23 or February 22, 1984,there was nothing for Respondent to rescind or revoke In short,Respondent slawyer took the position that when Respondent pursuantto the settlement agreements,agreed to restore the statusquo to January 23, 1984,in the case of the Local 3 bargaining unit and to February 22, 1984 in the case of theLocal 208 bargaining unit it had merely agreed to abideby the terms and conditions contained in Respondent sDecember 1983 contract proposal The representative ofthe Regional Director responded by informing Respondent s lawyer that the Regional Director had approvedthe settlement agreements with the understanding Respondent'sDecember 1983 contract proposal had notbeen implemented and that the only proposal of Respondent which had been implemented was the one ithad implemented July 1, 1984,and that under the termsof the settlement agreements the status quo envisioned bythe Regional Director consisted of the terms and conditions of employment set by the 1981-1983 contract notthe Respondents December 1983 contract proposal489In the instant proceeding the General Counsel contends the Regional Director was justified in setting asidethe settlement agreements for two reasons(1)Respondent failed to comply with the terms of the settlementagreements by continuing to classify its plumbers andpipefitters as pre apprentices and treating them as nonunit workers whose wages and benefits were establishedunilaterally by Respondent,and (2)by proposing in July1985 that it be granted the right to retain unilateral controlover all aspects of the pre apprentices terms andconditions of employment,Respondent engaged in badfaith bargaining in violation of Section 8(a)(5) of the Act,which also violated the terms of the settlement agreementsIhave serious doubts whether the General Counsel ssecond allegedjustification for the Regional Director sdecision to vacate the settlement agreements is encompassed within the scope of the pleadings Assuming it is,it is without merit The fact that in July 1985 Respondent proposed that the Unions accept a contract whichwould grant Respondent the right to hire pre apprenticesin unlimited numbers and to assign them to do bargaining unit work without any restriction does not warrantthe inference Respondent was not bargaining in goodfaithwith a sincere desire to reach a collective bargaining agreement Nor is there other evidence which, whencoupled with Respondents proposal concerning the preapprenticeswould warrant the inference Respondent inJuly 1985 was not bargaining in good faith with a sinceredesire to reach an agreementInsofar as the General Counsel is contending that inJuly 1985 Respondent in its bargaining with the Unionsinsisted to impasse on a nonmandatory subject-the exclusion of plumbers and pipefitters classified as pre apprentices from the units-there is no evidence to supportthis contention In Respondents July 31,1985 contractproposal which was made immediately after the Unionsexpressed their opposition to Respondent about Respondent s proposal to exclude pre apprentice plumbers andpipefitters from the units Respondent specifically included the pre apprentices within the coverage of the contract recognition union security and hiring hall provisions and dropped its proposal which would have givenitunilateral control over the pre apprentices wages, andagreed that the pre apprentices would be covered by thecontracts health insurance provision The fact that Respondent was still proposing that pre apprentices not becovered by the contracts pension plan and that Respondent be given the right to hire an unlimited numberof pre apprentices and to assign them to do plumbers andpipefitterswork without restriction does not establishRespondent was making a contract offer which in effectexcluded the pre apprentices from being represented bythe UnionsRegarding the General Counsels contention that Respondent violated the terms of the settlement agreementsby continuing to hire plumbers and pipefitters whom itclassified and treated as pre apprentices, I am of theopinion there was no meeting of the minds by the partiesinsofar as the settlement agreements affected Respond 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent's right to employ plumbers and pipefitters and classify them as pre apprenticesIn its December 1983 contract proposal Respondentproposed it be given the right to hire an unlimitednumber of pre apprentices who would be excluded fromthe contracts recognition, union security and hiring hallprovisions, and to assign them to do unit work withoutrestriction and to pay them whatever wage rates it desired so long as it paid them a minimum wage of $4 anhour On December 29 1983 Respondent told Local 3 itintended to implement the December 1983 contract proposal in the Local 3 unit effective January 1, 1984 andon January 26, 1984 told Local 208 it intended to implement the December 1983 contract proposal in the Local208 unit because the parties were at an impasse Subsequently in April and May 1984, the first time Respondent s manpower requirements necessitated the employment of additional plumbers or pipefittersRespondenthired plumbers and pipefitters, and classified all of themas pre apprentices and unilaterally set their rates of payand excluded them from the coverage of the expiredcontracts fringe benefit provisionsThe October 17,1984 settlement agreements obligated Respondent to restore the status quo to things as they existed on January23, 1984 in the Local 3 bargaining unit and to things asthey existed on February 22, 1984, in the Local 208 bargaining unitThe above described circumstances persuademe that when Respondent read the above described language of the settlement agreements it couldhave reasonably believed they meant Respondent wasobligated to live up to the terms of its December 1983contract proposal insofar as the employment of pre apprentices was concernedOn the other hand it was perfectly reasonable for theUnions and the General Counsel to believe that by executing the settlement agreements Respondent had agreedto restore the status quo as it existed before January 11984,when the 1981-1983 contract governed the termsand conditions of employment of employees representedby the Unions Thus the dates of January 23 and February 22 1984 are not tied timewise to the start of any ofthe unilateral acts of conduct involved in this caseRather these dates are specifically tied to the 6 monthlimitation period set forth in Section 10(b) of the ActThe reason for this is because the Boards normalremedy for violations of the kind of unilateral conductalleged in the Unions charges is limited to the 10(b)period SeeAl Bryant Inc260 NLRB 128 fn 3 (1982)Under the circumstances, I am persuaded it was not unreasonable for the Unions and the General Counsel tobelieve that the intent of the settlement agreements wasto restore the status quo to the terms and conditions ofemployment which were in place prior to Respondent simplementation of the December 1983 contract proposaland to believe that the reason January 23, 1984 and February 22 1984 were used in the settlement agreements, asthe dates on which the status quo was to be restoredwas that as a matter of law it was necessary to confinethe agreementsmake whole remedy to periods commencing on those datesAlso in assessing the intent of the parties when theyentered into the settlement agreement in Cases 27-CA-8889 and 27-CA-8889-2 it is significant that included inthis settlement is a provision that provides that Respondent shall make whole Al Farrell who was hired by Respondent as a pre apprentice plumber on June 27, 1984,and all the other plumber pre apprentices similarly situated, for their loss of wages and fringe benefits caused byRespondents alleged unfair labor practices The settlement agreement makes senseonly if the intent of theagreement was to make Farrell and the other similarlysituated pre apprentices whole for the loss of their wagesand fringe benefits incurred as a result of Respondent simplementation of its December 1983 contract proposalFor, the make whole provision could not have been referring to either Respondents alleged July 1 1984 orAugust 15, 1984 unilateral changes in the employeeswages and conditions inasmuch as these changes did notin any way adversely affect the pre apprentices termsand conditions of employment 13 Previously, when it implemented the December 1983 contract proposal Respondent had instituted the provisions dealing with thepre apprentices, which provisions were not changed inany way by the Respondents subsequent proposals ofJune 19 or August 15, 1984Based on the foregoing, I am of the opinion that assuming Respondents interpretation of the settlementagreements was a reasonable one, and accurately reflectswhat was in its mind at the time of the settlements thatthe Unions and the General Counsel had markedly different ideas about what the settlements were intended tocover and that their interpretation was a reasonable oneIn other words, there was no meeting of the minds whenthe settlement agreements were executed It is for thisreason that I find the Regional Director properly setaside the settlement agreements in these casesRespondent asserts that principles of contract constructionprecludeme from considering the GeneralCounsels and the Unions interpretation of the settlementagreements This argument is without merit First, evenunder the technical principles of contract law an examination of the parties different understandings of the settlement agreements warrants the conclusion that therewas no meeting of the minds See Corbin,Contracts§104(1963) ( If the parties had materially different meanings[of the language] and neither one knew or had reason toknow the meaning of the other there is no contract )WillistonContracts 1541 (1957)Apache Powder Co 223NLRB 191, 195 (1976) Respondents construction of thesettlement agreements ignores a significant number of therelevant circumstance-, including the legal circumstancesinvolving the limitations proviso to Section 10(b) of theAct which demonstrate that the Unions and the GeneralCounsel could reasonably understand that the dates contained in the settlement agreements were merely remedyal cutoff dates required by the statutes 10(b) limitationsperiod and were not meant to legitimatize the implemen13 Itwould have been very easy for the parties to have made themake whole provision dealing with Farrell and the other similarly situatedpre apprentices retroactive to July 1 1984 if the intent of the settlement agreements had been to simply restore the status quo as of theperiod of time immediately before the implementation of RespondentsJune 19 1984 and August 15 1984 contract proposals HOWARD ELECTRICAL & MECHANICALtation of the contract pre apprentice provisions proposedby RespondentIn any event, paraphrasing the Fourth Circuits Ianguage,"general contractprinciples alone [do not]govern this issueGeorge Banta Co v NLRB,604 F 2d830 835 (4th Cir 1979) The disposition of unfair laborpractice charges [pursuant to settlement] involves notsimply an adjustmentof the rights of private parties, butalso a broader public interest, and it is the ultimate responsibility of the agencyto ensure that the publicinterest is served by a settlementId at 835-836 In thisregard, the Board with Supreme Court approval has alongstanding policy of setting aside settlement agreements in order to ensure that the policies of the Act arenot frustrated by an ineffectual agreementWallace CorpvNLRB,323 US 248 (1944) Whenever a settlementfails to achieve its purpose-i e to end labor disputes,extinguish their causative elements, and restore laborpeace (at 254)-the Board will set it asideE g, StageEmployees IATSE Local 659 (MPO TV),197 NLRB 1187(1972), enfd 477 F 2d 450 (D C Cir 1973) In determiningwhether the settlement has accomplished its objective, the Board does not rely on a mechanical application of a rigid a priori rule, but instead utilizes the exercise of a sound judgment based upon all the circumstances of each case'Ohio Calcium Co,34 NLRB 917,935 (1941)Where a settlement, under the circumstances,effectuates the purposes of the Act, it will not be setaside but where subsequent events have demonstratedthat efforts at adjustment have failed to accomplish theirpurposethere is no estoppel to further Board proceedingsWallace Corp,supra at 254-255In the instant case, the purposes of the Act are plainlyserved by the Regional Director's withdrawal of approval from the settlement agreements, since the settlementsproved insufficient to lay to rest the rights and obligationof the parties and left their labor dispute unresolved SeeStage Employees,supra, in which the Board affirmed theRegional Director's withdrawal of approval from an informal settlement agreement, concluding that this was acasewhere no agreement was reached and that itwould be inequitable to hold the parties to the commitments contained in the settlementInStage Employees,approvalwaswithdrawn from the agreement eventhough there was no ambiguity in the language of theagreement itself, rather, the deficiency in the agreementwas that each party reasonably made widely divergentassumptions about the implementation of its terms SeealsoCity Cab Co v NLRB,122 LRRM 2392, 2396-2397(11th Cir 1986)2The December 1983 contract proposalDuring the negotiations covering Local 3 s unit Respondent submitted a new contract proposal to Local 3on December 29 1983 which it characterized as itsfinal offerand told Local 3 it intended to implementthis offer effective January 1 1984During the negotiations covering Local 208 s unit Respondent submitted a new contract proposal to Local208 on December 30 1983 which it characterized as itslast offer,and subsequently on January 26 1984 afterLocal 208 rejected the December 30 contract offer and491Respondent had rejected Local 208 s counteroffer Respondent informed Local 208 that negotiations hadreached animpasse andRespondent intended to implement its last contract proposalOne of the provisions included in Respondents December 1983 contract proposal,14 excluded all plumbersand pipefitters classified as pre apprentices from the proposed contracts recognition, union security, hiring hall,and benefit provisions and gave Respondent the right tohire pre apprentices in unlimited numbers and to assignthem bargaining unit work without restriction and theright to unilaterally set their rates of pay as long as theywere paid at least $4 an hourIn 1984 it was not until April 30 that Respondent hireditsfirstplumber or pipefitter, and when it hired thatplumber it classified him as a pre apprentice and thereafterduring 1984 and 1985 whenever Respondent employed plumbers or pipefitters it classified them as preapprentices and consistent with the December 1983 contract proposal treated them as nonunit employeesOn July 23, 1984 Local 3 filed its initial charge in thiscase and on August 22, 1984, Local 208 filed itsinitialchargeThus, the 6 month limitation period prescribedby Section 10(b) of the Act commenced in Local 3 s bargaining unitJanuary 23, 1984, and in Local 208 s bargaining unitFebruary 22, 1984The complaint in this case alleges that on or about December 29, 1983, in the unit represented by Local 3 andon or about December 30 1983 in the unit representedby Local 208, Respondent demanded as a condition ofconsummating any collective bargaining agreement thatthe Unions agree to a provision that altered the existingappropriate bargaining units by excluding from the unitsplumbers and pipefitters classified as pre apprentices, andthat in furtherance and in support of this demand Respondent on those datesbargained to an unprivilegedand invalid impasse (complaint par 9(a), (b) (d), and(e))The complaint further alleges Respondent violatedSection 8(a)(5) and (1) of the Act when on or about January 23 1984, in the Local 3 unit and on or about February 22 1984 in the Local 208 unit 'at a time when nogood faith impasse existed " Respondent unilaterally altered the wages and benefits of the units employees including the employees classified as pre apprentices (complaint par 12(d) and 13(d))In itsposthearing brief in support of the complaint allegations counsel for the General Counsel argues page 9Any impasse the Respondent [d]eclared in Decemberover the pre apprentice[s]was invalidThereforeRespondent could not implement the changes in thebargaining unitTheRespondent violated Section8(a)(5) when it implemented the unit changes following an invalid impasse[Emphasis added ]And further argues at 10 of her brief[T]he Respondent announced to the Plumbers onDecember 29, its intent to implement its final offer'a As noted supra for the sake of convenience the above describedDecember 29 1983 and December 30 1983 contract proposals are referred to collectivelyas RespondentsDecember 1983 contract proposal 492DECISIONSOF THE NATIONALLABOR RELATIONS BOARDeffectiveJanuary 1, 1984The Respondent announced to the Pipefitters on January 20 that itsfinal offer would be implementedSinceitwas an invalid impasse the Respondent could not implement itsfinal offerThe Plumbers and Pipefitters hired bythe Respondent following the invalid implementation as well as employees already employed by Respondent in December were lawfully part of theexisting bargaining unitBy classifying these employees as nonunit pre apprentices, assigning themunitwork, and failing to apply to them unit wagerates and terms of employment, the Respondent unilaterally change[d] the scope of the unit and violated Section 8(a)(5) [Emphasis added ]In its postheanng brief in support of the complaint sallegations, counsel for the Charging Parties asserts that,` the first issue to be decided on the merits of the caseitself iswhether or not the Company bargaining [sic] toan unprivileged and invalid impasseRespondent takes the position that the complaints allegations that pertain to the implementation of the pre apprentice provisions containedin itsDecember 1983 contract proposal should be dismissed because they are timebarred by the 6 month limitations proviso to Section10(b) of the Act Respondents 10(b) defense is meritoriousA decision on how to apply Section 10(b) to the factsof this case must be made in the light of the statutes underlying policyThe Supreme Court has described thepolicy of the statutory timelimit asto bar litigationover past events after records have been destroyed witnesses have gone elsewhere and recollections of theevents in question had become dim and confusedandof course to stablize [sic] existing bargaining relationshipsMachinists Local 1424 (Bryan Mfg Co) v NLRB,362 U S 411, 419 (1960) quoting H R. Rep No 245,80th Cong 1st Sess 40 (1947) InBryanthe Court interpreted Section 10(b) of the Act as precluding the filingof an unfair labor practice charge which was groundedon events predating the limitations periodThere theCourt distinguished between two situationsThe firstisonewhere occurrences within the sixmonth limitations period in and of themselves mayconstitute, as a substantive matter unfair labor practicesThere earlier events may be utilized to shedlighton the true character of matters occurringwithin thelimitationsperiod and for that purpose10(b) ordinarily does not bar such evidentiary use ofanterior eventsThe secondsituationis that whereconduct occurring within thelimitationsperiod canbe charged to be an unfair labor practice onlythrough relianceon an earlier unfairlabor practiceThere the use of the earlier unfair labor practice isnot merely evidentiarysince it does not simplylay bare a putative current unfair labor practiceRather, it serves to cloak with illegality that whichwas otherwise lawful And where a complaint basedupon that earlier eventis timebarred to permit theevent itself to be so used in effect results in revivinga legally defunct unfair labor practice [362 U S at416-417]InBryanthesituationfellwithin the second category,for the entire foundation of the unfair labor practicecharged was the unions time barred lack of majoritystatus when the original collective bargaining agreementwas signed362 U S at 417In the instant case the charged misconduct that occurred within the 10(b) period-Respondent s exclusionfrom the units of employees performing unit work byclassifying them as pre apprentices-is alleged to be anunfair labor practice relying solely on Respondents earlser alleged illegal conduct which predated the start of the10(b) period its insistence as a condition precedent to entering into a collective bargaining agreement with theUnions, that the Unions agree to permit Respondent toexclude employees from the unit doing unit work byclassifying them aspre apprenticesThis is the theoryof the complaint, as set out specifically in the complaintand in the General Counsels and Charging Partiesbriefsand is the way the case in fact was litigated Inother words, not only do all the operative facts essentialto establishing the unfair labor practices charged in thiscase take place outside of the 10(b) period but the counsel for the General Counsel as alleged in the complaintmust prove that this pre 10(b) conduct constituted anunfair labor practice in order to prove as alleged in thecomplaint, that Respondents conduct within the 10(b)period violated the Act Thus, the entire foundation forthe alleged unfair labor practices is another allegedunfair labor practice that is admittedly time barred bythe 10(b) limitations periodBryandoes not allow this Itis for these reasons that I am persuaded the complaint sallegations that Respondent refused to bargain within themeaning of Section 8(a)(5) of the Act by unilaterally a]tering the wages and benefits of the units employeescommencing on January 23, 1984, and February 22,1984 the start of the respective 10(b) periods are barredby the 6 month limitations proviso to Section 10(b) ofthe ActCatholicMedical Center,236 NLRB 497, 500-501 (1978)Durfee s Television Cable Co174 NLRB 611613-614 (1969) I therefore shall recommend the dismissal of these allegations in their entiretyHarvard Folding Box Co273NLRB 841, 845-847(1984) cited by the Charging Parties is inapposite because, unlike the instant case, it was not litigated basedon the theory that the alleged unfair labor practice wasinextricably tied to another unfair labor practice whichoccurred outside the 10(b) period Also inHarvard Folding Boxthe Board concluded that the start of the 10(b)period was tolled because the employers announcementof its unilateral change in vacation pay policy was madeto the employees and not the union, which did not learnabout the new policy for several months Here as I havefound infra the Unions knowledge of the disputed unilateral changes predated the start of the 10(b) limitationsperiod Finallyinsofar asHarvard Folding Boxholds thatthe employers announcement of the unilateral change initsvacation pay policy would have been insufficient tostart the 10(b) period even if it had been made to theunion it relied in substantial part onCalifornia School of HOWARD ELECTRICAL & MECHANICALPsychology,227 NLRB 1657 (1977) which was specificallyoverruled by the Board inPostal ServiceMarinaCenter271 NLRB 397 (1984)Ialso reject the Charging Parties contention it wasnot until Respondent began to hire employees to performunit work and classified them as pre apprentices that theUnions first learned of this policy thereby tolling thestart of the 10(b) limitations periodAs I have found,supra the Unions were told by Respondent, outside ofthe start of the 10(b) period it was implementing the December 1983 contract proposal which excluded all employees performing bargaining unit work whom Respondent chose to classify as pre apprentices from thecontract's recognition, union security, hiring hall andbenefit provisions and gave Respondent the right to hirepre apprentices in unlimited numbers and to assign themto bargaining unit work without any restriction and theright to unilaterally set their rates of pay as long as theywere paid $4 an hour This notification clearly placedthe Unions on sufficient notice of the alleged unfair laborpractices to file a chargePostal ServiceMarina, 271NLRB 397 (1984),Carter GlogauLaboratories,280NLRB 447 (1986)The fact Respondent did not have an occasion for approximately 4 months to utilize its new policy of classifying employees performing unit work as pre apprenticesdoes not detract from the fact that the Unions wereclearly and unequivocably advised, prior to the start ofthe 10(b) period that Respondent was implementing itsDecember 1983 contract offer that contained this newpolicyAs I have found, supra in 1984 it was not untilApril and May that Respondent hired its first unit employees at which time, and at all times thereafter whenever it hired unit employees Respondent classified themand treated them as pre apprentices Under these circumstances,Respondents failure to utilize its new policyconcerning the pre apprentices prior to April-May 1984could not have reasonably led the Unions to believe Respondent did not intend to implement that portion of itsDecember 1983 contract proposalIalso reject the Charging Parties' contention that byfailing to implement certain provisions of its December1983 contract proposalRespondent lulled the unionsinto believing Respondent continued to abide by the expared contract rather than implement the December 1983proposals, as threatenedIn this regard as I have foundsupra there is evidence Respondent did not implementthe terms of its 1983 contract proposal in only two respectsmailing contract benefit payment contributions tothe fund, whereas the December 1983 contract proposalprovided the payments be mailed to the Unions whichwould transmit them to the fund 15 and, continuing topay contributions to the contract administration fund asithad agreed to do under the terms of the 1981-1983contract,whereas the December 1983 contract offeromitted this contributionNo one from the Unions testified that because Respondent continued to pay benefit contributions directlyto the fund and continued to contribute to the contractadministration fund, that this led the Unions to believe15 The 1981-1983 contractis silent onthis subject493Respondent had changed its mind about implementingthe terms of the December 1983 contract proposal, including the pre apprentice provisions, and instead wascontinuing to abide by the terms and conditions of theexpired 1981-1983 contract Nor does Respondents failure to implement the December 1983 contract proposalin these two respects, on its face warrant the inference itled the Unions to believe this Thus, there is no evidenceitwas ever brought to the Unions attention, during thetime material here, that Respondent was still contributingto the contract administration fund And mailing the benefit fund contributions directly to the fund instead of indirectly to the fund through the Unions was not the kindof conduct which would have reasonably led the Unionsto believe Respondent was continuing to abide by theterms of the expired 1981-1983 contract rather than implementing its December 1983 contract proposal3The June 19, 1984 contract proposalOn June 19, 1984 when negotiations resumed after ahiatus of several months, Respondent made another contractproposal to the Unions It was identical to Respondent s last proposal of December 1983 insofar as itexcluded pre apprentices from the contract bargainingunit In addition to pre apprentices it also excluded apprentices from the contract unit, even though they hadbeen specifically included within the unit encompassedby the 1981-1983 contractThe Respondent sent its June 19, 1984 contract proposal to the Unions by mail at which time it wrote theUnions it was prepared to discuss the proposal at theUnions request, but that the proposalmust be acceptedin total prior to July 1 1984 and that itwill be implemented in its entirety July 1 1984On July 27 1984, and July 3, 1984 Local 3 and Local208 suspectively wrote Respondent rejecting the June19, 1984 contract proposal and advised Respondent theywanted to meet with it to discuss the terms of a newcontractNo meetings were held between the parties concerningthe June 19, 1984 contract proposal which was amplemented July 1 1984The General Counsel contends that the changes in theemployeeswages and benefits instituted as a result ofRespondents July 1, 1984 implementation of its June 191984 contract proposal constitute unlawful unilateralchanges in the employees existing terms and conditionsof employment because the proposals exclusion from thebargaining units of the pre apprentices and apprenticeswas a nonmandatory subject of bargaining which Respondent insisted on as a condition precedent to enteringinto an agreement with the Unions thereby constitutinga refusal to bargain in good faith which precluded a gentime impasse on any of the terms set forth in the June 19,1984 proposalAlternatively, theGeneral Counsel appears to argue that Respondents July 1, 1984 unilateralchanges in the employees' wages and benefits were unlawful because Respondent has not shown that these newwages and benefits which were a part of its June 19,1984 contract proposal were implemented after an impasse in bargaining 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is settled that to insist to impasse on nonmandatorysubjects of bargaining is an unfair labor practice in violation of Section 8(a)(5)NLRB v Borg Warner,356 US342, 349 (1958) In explaining what constitutes impassebargaining by an employer in the context of proposing anonmandatory subject the Board has indicated thatbefore it will conclude an impasse has occurred, theunion must have placed the employer on notice that itobjects to the alleged nonmandatory bargaining proposalso that the employer will be afforded an opportunity towithdraw this proposal from his overall contract proposalThus, inUnion Carbide Corp,165NLRB 254, 255(1967), the Board statedIt iswell settled, however, that [the statutory] obligation to bargain does not mean that bargainingmust be confined to the statutory subjects (case)Either party may lawfully propose nonmandatorybargaining items Neither party may insist, however,nor condition its bargaining or the execution of anyagreement, upon acceptance of such demand by theother party [case]The Respondent, therefore, didnot violate its duty to bargain when, on June 2, itinitially proposed certain modifications in the current pension insurance agreementNor was it unlawful insistence for Respondent to refer to its June2package offer during two subsequent bargainingsessionswhen the union s wage and vacation demands were discussed For, the union had not expressly and unequivocally rejected that offer or thenonmandatory bargaining demand contained thereinAfter Respondent presented its final offer onJune 29 the union negotiators for the first time deGlared their opposition to Respondent's injection ofthe nonmandatory issue into the basic contract negotiations In these circumstances, however it canhardly be said that Respondents insertion of thenonmandatory subject in its final offer of June 29constituted unlawful insistence in the face of a clearand express refusal by the union to bargain aboutthe pension insurance modifications [case]Similarly the Board inNational Fresh Fruit & VegetableCo 227 NLRB 2014, 2015 (1977), stated[T]he controlling factors in determining whether aparty insisted unlawfully upon a subject in thecourse of bargaining are (1) whether the demandwas on a mandatory or voluntary subject of bargaining and (2) whether the insisting party persistedindemanding the nonmandatory provision in theface of continuing rejection by the other partyIn the instant case there is no evidence that prior toRespondent's June 19 1984 contract proposal or in response to that proposal that the Unions told Respondentthey were opposed to Respondents interjection of the alleged nonmandatory issues contained there into the contract negotiationsThe Unions approach, insofar as thisstipulated record shows, was simply to reject Respondent'sDecember 1983 and June 19, 1984 contract proposals in their totality without specifying which provisions itobjected to or the basis for their objections the Unionsdid not specifically object to the inclusion of the allegednonmandatory bargaining items in Respondents proposalsThere is no evidence that the Unions had reason tobelieve that such an objection would have been futileQuite the opposite, after the negotiations resumed in July1985, when the Unions for the first time expressed theirobjection to Respondents proposal excluding pre apprentices from the units, Respondent immediately withdrew this proposal from its contract offer 16 Under thecircumstances, the lack of evidence that Respondent insisted on the alleged nonmandatory provisons in the faceof the Unions' objection to those provisions I am persuaded the General Counsel has failed to prove thatwhen Respondent on July 1, 1984 implemented the wageand benefit provisons of its June 19, 1984 contract proposal that it did so in the context of having insisted onthe alleged nonmandatory subjects as a condition precedent to entenng into any agreement with the Unions 17CfBozzuto s Inc,277 NLRB 977 (1985) (Employer bargained toimpasseover a nonmandatory subject-the alteration of the bargainingunit-where the union madeclear [to the employer] that it would not change the unitand would not recommend to its members a packagecontaining such a change')Iam alsopersuaded that when on July 1 1984, Respondent changed the employeeswages and benefitspursuant to the terms of its June 19, 1984 contract proposal that the record shows the parties had bargained toan impasse 18The last time the parties communicated with one another about the bargaining negotiations prior to Respondent s June 19 1984 contract proposal was December 29 1983, in the Local 3 unit and January 26, 1984 inthe Local 208 unit On those dates as described in detailabove the negotiations were deadlocked without any realisticpossibility that continuation of the negotiationswould be fruitful This is vividly demonstrated by thefact that for the next 4 1/2 months,untilRespondenttransmitted its June 19, 1984 contract proposal, therewere no bargaining sessions and there is no evidence thatany of the parties made an effort to schedule further contract negotiation meetingsRespondents June 19 1984contract proposal, clearly was not calculated to breakthe impasse in the negotiations Its provisions were substantiallyworse insofar as the Unions were concerned,thus leaving the parties even further apart 19 These cir19 On the resumption of negotiationsin July1985Respondent hadpreviously withdrawn the contractprovisionexcludingapprentices17[I]n evaluatingwhetherparties have insisted to impasse on a particular nonmandatorysubject ofbargaining the Boardand courts havelooked to whetheragreement on themandatory subject ofbargaining areconditioned on agreement on the nomandatory subject of bargaining[cases]Taft Broadcasting Co274 NLRB 260 261 (1985) See alsoLatrobe Steel Co Y NLRB630 F 2d 171 179 (3d Cir 1980) ( WhatBorgWarnerprohibitsis insistence upon a non mandatory subject as a condition precedent to entenng an agreement )19 An impassein collectivebargaining negotiations existswhen goodfaith negotiationshave exhaustedthe prospectsof concludingan agreementor when there [is] no realisticpossibilitythat continuation ofdiscussion[s]would [be] fruitfulTelevision Artists AFTRA v NLRB395 F 2d 622 624 628 (D C Cir 1968)19 The June 19 1984 contract proposalomitted the unionsecurity andthe exclusive union hiring hall provisionsand for the firsttime excludedContinued HOWARD ELECTRICAL & MECHANICALcumstances have persuaded me that when Respondentimplemented its June 19 1984 contract proposal that negotiations between the parties werestill at an impasse 20Based on the foregoing, I find that when Respondentunilaterally changed the employeeswages and benefitson July 1, 1984, by implementing its June 19 1984 contract proposal, that it did so after it had bargained withthe Unions to a valid impasse I therefore shall recommend the allegations pertaining to this conduct be dismissed intheir entirety4 The August 15, 1984 contract proposalAs set forth in detail, supra, on August 15, 1984, Respondent sent the Unions a new proposal modifying itsJune 19, 1984 contract proposal in one respect, it gavethe employees covered by the contract an option to participate in either the contract benefit plans or the Respondent's profit sharing and major medical plans Respondent wrote the Unions on August 15, 1984 that ifthey did not accept this change in Respondents proposalthe apprentices from the unit and loweredthe hourlywage ratefor journeymen and subjected the continuation of Respondent s benefitcontnbutions to a new condition20WhetherRespondent s courseof conductincluding the nature of itsbargaining proposals and the fact that itonly offered the Unions I1 daysto consider its June19 1984contractproposal beforeimplementing itwarrants the inference Respondent was bargaining in bad faith without asincere desire to reach an agreement was not alleged in the complaint asa violationof the Act Inentennginto the stipulation of facts in this casethe parties did not litigate this issueAccordinglyinsofar as the GeneralCounselappears to be arguing Respondent was engaged in overall badfaith bargaining so as to preclude the existenceof a validimpasse I havenot considered this argument495by August 20, 1984we will presume that you have rejected the change and we will implement it immediatelyBy letters dated August 16, 1984 and August 201984 the Unions notified Respondent they rejected thisproposalThe record the stipulation of facts does notsaywhether Respondent implemented its August 151984 proposalThe General Counsel contends Respondent violatedSection 8(a)(5) and (1) of the Act by unilaterally changing the employees' benefits of employment when on orabout August 20, 1984, it implemented its August 15,1984 benefit proposal without affording the Unions anopportunity to bargain about the matter The GeneralCounsels contention is without ment because there is insufficient evidence to establish that Respondent in factimplemented this proposal I therefore shall recommendthe complaint be dismissed insofar as it encompasses thisallegation5The Respondent's July 1985 bargaining conductLastly,with respect to the General Counsels contention that in July 1985 Respondentengaged inbad faithbargainingin violation of Section 8(a)(5) of the Act byproposing in negotiations that it be given the right toretain unilateralcontrol over all aspects of the pre apprentices terms and conditions of employment, I am ofthe view that this contention is without meet for the reasonsset forth earlier in the section of the decision dealingwith the setting aside by the Regional Director ofthe parties settlement agreements[Recommended Order fordismissalomitted from publication ]